Exhibit 10.2

EXECUTION VERSIONExecution Version

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 17, 2013

Among

AMVAC CHEMICAL CORPORATION

as the Company,

AMVAC C.V.

AMVAC NETHERLANDS B.V.

as Designated Borrowers and Affiliate Foreign Guarantors

AMERICAN VANGUARD CORPORATION

GEMCHEM, INC.

2110 DAVIE CORPORATION

As Original Guarantors

AVD INTERNATIONAL LLC

As an Affiliate Domestic Guarantor

BANK OF THE WEST

as Agent, Swing Line Lender, and

L/C Issuer

BMO HARRIS BANK, N.A. and WELLS FARGO BANK, N.A.

as Documentation Agents

And

the Lenders Party Hereto

BANK OF THE WEST

as Sole Arranger and Syndication Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      2426  

1.03

  Accounting Terms      2527  

1.04

  Rounding      2527  

1.05

  Exchange Rates; Currency Equivalents      2527  

1.06

  Additional Alternative Currencies      2628  

1.07

  Change of Currency      2628  

1.08

  Times of Day      2729  

1.09

  Letter of Credit Amounts      2729  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     2729  

2.01

  Committed Loans      2729  

2.02

  Borrowings, Conversions and Continuations      2729  

2.03

  Letters of Credit. (a) The Letter of Credit Commitment      2931  

2.04

  Swing Line Loans      3538  

2.05

  Prepayments      3740  

2.06

  Termination or Reduction of Commitments      3941  

2.07

  Repayment of Loans      3941  

2.08

  Interest      3941  

2.09

  Fees      4042  

2.10

  Computation of Interest and Fees      4042  

2.11

  Evidence of Debt      4043  

2.12

  Payments Generally; Agent’s Clawback      4143  

2.13

  Sharing of Payments by Lenders      4244  

2.14

  Designated Borrowers      4345  

2.15

  Increase in Commitments      4446  

2.16

  Cash Collateral      47  

2.17

  Defaulting Lenders      4547  

ARTICLE III. TAXES, YIELD PROTECTION, ILLEGALITY

     4749  

3.01

  Taxes      4749  

3.02

  Illegality      5052  

3.03

  Inability to Determine Rates      5052  

3.04

  Increased Costs; Reserves on Eurocurrency Rate Loans      5052  

3.05

  Compensation for Losses      5254  

3.06

  Mitigation Obligations; Replacement of Lenders      55  

3.07

  Survival      5355  

ARTICLE IV. GUARANTY

     5355  

4.01

  Guaranty      5355  

4.02

  Guaranty to be Absolute      5355  

4.03

  Authorized Action      5355  

4.04

  Affiliate Guarantors’ Waivers          5456  

 

(i)



--------------------------------------------------------------------------------

         Page  

4.05

  Waivers of Subrogation and Other Rights      5456  

4.06

  Right to Non judicially Foreclose      57  

4.07

  Revival and Reinstatement      58  

4.08

  Information Regarding a Borrower      5658  

4.09

  Subordination      5658  

4.10

  Additional and Independent Obligations      5658  

4.11

  Foreign Subsidiary Limitations      5658  

4.12

  Joinder by Affiliate Guarantors      5658  

4.13

  Appointment of Company      58  

4.14

  Eligible Contract Participants      59  

ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     5759  

5.01

  Conditions of Initial Credit Extension      5759  

5.02

  Conditions to all Credit Extensions      5860  

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     5961  

6.01

  Financial Condition; No Change      5961  

6.02

  Corporate Existence; Power; Etc.      61  

6.03

  Authorization; No Contravention      62  

6.04

  Binding Effect      6062  

6.05

  Governmental Authorization; Other Consents      6062  

6.06

  Litigation      6062  

6.07

  No Default      6062  

6.08

  Ownership of Property; Liens      6062  

6.09

  Insurance      62  

6.10

  Taxes      62  

6.11

  Margin Regulations; Investment Company Act      63  

6.12

  Subsidiaries      6163  

6.13

  ERISA Compliance      6163  

6.14

  Disclosure      63  

6.15

  Compliance with Laws      64  

6.16

  Environmental Compliance      6264  

6.17

  Security Documents      6264  

6.18

  Solvency      64  

6.19

  Intellectual Property; Licenses, Etc.      64  

6.20

  Representations as to Foreign Obligors      65  

6.21

  OFAC      65  

6.22

  Anti-Corruption Laws      65  

6.23

  EEA Financial Institutions      65  

ARTICLE VII. AFFIRMATIVE COVENANTS

     65  

7.01

  Financial Statements      66  

7.02

  Certificates; Other Information      6466  

7.03

  Payment of Indebtedness      6567  

7.04

  Maintenance of Existence and Properties      6567  

7.05

  Inspection of Property; Books and Records; Discussions      6567  

7.06

  Notices      68  

7.07

  Maintenance of insurance          6668  

 

(ii)



--------------------------------------------------------------------------------

         Page  

7.08

  Environmental Compliance      6668  

7.09

  ERISA      6769  

7.10

  Payment of Obligations      6769  

7.11

  Compliance with Laws      69  

7.12

  Books and Records      70  

7.13

  Use of Proceeds      6870  

7.14

  Collateral; Guarantors; Post Closing Matters      6870  

7.15

  Approvals and Authorizations      71  

7.16

  Anti-Corruption Laws      71  

ARTICLE VIII. NEGATIVE COVENANTS

     6971  

8.01

  Liens      6971  

8.02

  Funded Debt      6971  

8.03

  Fundamental Changes      7072  

8.04

  Acquisitions      7072  

8.05

  Investments; Advances      7072  

8.06

  Dispositions      7173  

8.07

  Change in Nature of Business      7173  

8.08

  Financial Covenants      7173  

8.09

  Capital Expenditures      7173  

8.10

  Hedge Agreements      7174  

8.11

  Transactions with Affiliates; Creation of Subsidiaries      7174  

8.12

  Burdensome Agreements      7274  

8.13

  Use of Proceeds      7274  

8.14

  Changes in Fiscal Periods      7274  

8.15

  Sale Leasebacks      7274  

8.16

  Distributions      7274  

8.17

  Center of Main Interest      75  

8.18

  Sanctions and Anti-Corruption Laws      75  

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

     7275  

9.01

  Events of Default      7275  

9.02

  Remedies Upon Event of Default      7477  

9.03

  Application of Funds      7577  

ARTICLE X. AGENT

     7578  

10.01

  Appointment and Authorization of Agent      7578  

10.02

  Rights as a Lender      7679  

10.03

  Exculpatory Provisions      7679  

10.04

  Reliance by Agent      7779  

10.05

  Delegation of Duties      7780  

10.06

  Resignation of Agent      7780  

10.07

  Non-Reliance on Agent and Other Lenders      7881  

10.08

  No Other Duties, Etc.      7881  

10.09

  Agent May File Proofs of Claim      7881  

10.10

  Guaranty Matters      7882  

10.11

  Collateral Matters      7982  

10.12

  Parallel Debt          83  

 

(iii)



--------------------------------------------------------------------------------

         Page  

ARTICLE XI. MISCELLANEOUS

     8184  

11.01

  Amendments, Etc.      8184  

11.02

  Notices; Effectiveness; Electronic Communications      8285  

11.03

  No Waiver; Cumulative Remedies      8386  

11.04

  Expenses; indemnity; Damage Waiver      8386  

11.05

  Payments Set Aside      8588  

11.06

  Successors and Assigns      8588  

11.07

  Treatment of Certain Information; Confidentiality      8892  

11.08

  Right of Setoff      8992  

11.09

  Interest Rate Limitation      8993  

11.10

  Counterparts; Integration; Effectiveness      9093  

11.11

  Survival of Representations and Warranties      9093  

11.12

  Severability      9093  

11.13

  Replacement of Lenders      9093  

11.14

  Governing Law; Jurisdiction; Etc.      9194  

11.15

  Waiver of Jury Trial      9194  

11.16

  California Judicial Reference      9195  

11.17

  No Advisory or Fiduciary Responsibility      9295  

11.18

  Electronic Execution of Assignments and Certain Other Documents      95  

11.19

  USA PATRIOT Act Notice      9296  

11.1911.20

  Cash Management Providers, Etc.      9296  

11.2011.21

  Amendment and Restatement      9397  

11.2111.22

  Judgment Currency      9397  

11.23

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      97  

EXHIBITS

 

Form of      A    Committed Loan Notice B    Swing Line Loan Notice C    Note D
   Compliance Certificate E    Assignment and Assumption F    Intercompany Note
and Subordination Agreement G    Designated Borrower Request and Assumption
Agreement H    Designated Borrower Notice I    Opinion Matters J    Security
Agreements K    Joinder

SCHEDULES

 

Schedule 1.01    Mandatory Cost Formulae Schedule 2.01    Commitments
Schedule 11.20    Agents’ Office, Certain Addresses for Notices Schedule 11.19
   Existing Loan Documents

 

(iv)



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of June 17, 2013, among AMVAC CHEMICAL CORPORATION, a California
corporation (the “Company”), certain Subsidiaries of the Company party hereto
pursuant to Section 2.14 (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), AMERICAN VANGUARD CORPORATION,
a Delaware corporation and sole shareholder of the Company (“American
Vanguard”), GEMCHEM, INC., a California corporation and Wholly-Owned Subsidiary
of American Vanguard (“GemChem”), 2110 DAVIE CORPORATION, a California
corporation and Wholly-Owned Subsidiary of American Vanguard (“2110 Davie” and,
collectively, with American Vanguard and GemChem, “Original Guarantors”), AVD
INTERNATIONAL LLC, a Delaware limited liability company, as an Affiliate
Domestic Guarantor, each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”) and BANK OF THE WEST, as Agent,
Swing Line Lender and L/C Issuer.

The Company, the Original Guarantors, the Lenders party thereto and Agent are
parties to the Amended and Restated Credit Agreement dated as of January 10,
2011 (as amended, modified, or waived, the “Existing Credit Agreement”).

The Company has requested that the Lenders modify certain of the terms and
conditions contained in the Existing Credit Agreement and, in connection
therewith, amend and restate the Existing Credit Agreement, and Lenders are
willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties to this Agreement agree that the Existing Credit Agreement is amended
and restated in its entirety to read as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by American Vanguard or any of its
Subsidiaries which, directly or indirectly, acquires, whether through purchase
of assets, merger or otherwise, in one transaction or in a series of related
transactions, (a) any Product, including, without limitation, pursuant to a
Product Acquisition Agreement, (b) any going business, (c) any business
division, (d) all or substantially all of the assets of any Person or division
thereof or (e) a majority (in number of votes) of the Equity Interests of a
Person which has ordinary voting power for the election ‘of directors or other
similar management personnel of a Person (other than Equity Interests having
such power only by reason of the happening of a contingency) or a majority of
the outstanding Equity Interests of a Person.

“Acquisition Consideration” means, with respect to any Acquisition, all up front
payments and other fixed amounts payable by or Guaranteed by American Vanguard
or any of its Subsidiaries, including, without limitation, (a) all obligations
of American Vanguard and its Subsidiaries under conditional sale, title
retention and similar agreements, (b) all obligations of American Vanguard and
its Subsidiaries incurred, issued or assumed for the deferred purchase price of
Products (excluding trade accounts payable and accrued obligations incurred in
the ordinary course of business), and (c) Indebtedness incurred or assumed in
connection therewith. “Acquisition Consideration” excludes contingent, license
and supply payments payable in connection with the Acquisition that are
incidental to such Acquisition or calculation of which is not subject to
determination on a Pro Forma Basis.

“Adjusted Consolidated EBITDA” means, for any period with respect to American
Vanguard and its Subsidiaries, (a) Consolidated EBITDA during such period minus
Unfinanced(b) Maintenance Capital Expenditures during such period minus taxes
paid in Cash during such period (excluding refunds received in respect of any
prior fiscal period) minus Distributions made during such period.”Adjusted
CPLTD” means,

 

-1-



--------------------------------------------------------------------------------

as of the last day of any fiscal quarter with respect to American Vanguard and
its Subsidiaries, (i) the Current Portion of Consolidated Funded Indebtedness
plus (ii) the Current Portion of Amounts Outstanding under Product Acquisition
Agreements, including, without limitation, deferred earn-out amounts plus
(iii) the Current Portion of Capital Lease Obligations plus (iv) Consolidated
Interest Expense paid during the four fiscal quarters just ended.in an aggregate
amount not to exceed 2% of the net book value of the consolidated fixed assets
of American Vanguard and its Subsidiaries as of the end of such period .

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Domestic Guarantor” means (a) any Original Guarantor, (b) any
Material Domestic Subsidiary, (c) the Company and (d) any other Domestic
Subsidiary holding Equity Interests in a Designated Borrower or Material
Subsidiary, in each case in respect of its Guaranteed Obligations. As of the
Closing Date, the Original Guarantors, AVD International LLC and the Company are
the Affiliate Domestic Guarantors in respect of their respective Guaranteed
Obligations.

“Affiliate Foreign Guarantor” means (a) any Designated Borrower, (b) any
Material Foreign Subsidiary and (c) any other Foreign Subsidiary holding Equity
Interests in a Material Subsidiary or a Designated Borrower. As of the Closing
Date, (i) the Dutch Borrowers are Designated Borrowers and Affiliate Foreign
Guarantors in respect of their respective Guaranteed Obligations and (ii) there
are no other Foreign Subsidiaries that are Affiliate Foreign Guarantors.

“Affiliate Guaranty” means any Guaranty made by any Affiliate Domestic Guarantor
or Affiliate Foreign Guarantor.

“Agent” means Bank of the West in its capacity as agent under any of the Loan
Documents, or any successor agent.

“Agent Fee Letter” means any letter, including the letter dated as of June
[_],17, 2013, between Agent and the Company setting forth fees payable to Agent
in respect of this Agreement and any other fee letter between Agent and the
Company setting forth fees payable in respect of this Agreement.

“Agent’s Office” means Agent’s address and, as appropriate, account as set forth
on Schedule 11.02, or such other address or account as Agent may from time to
time notify the Company and Lenders.

“Aggregate Commitments” means the aggregate Revolving Commitments of all
Lenders. As of the Third Amendment Effective Date, the Aggregate Commitments are
$250,000,000.

“Agreement” means this Second Amended and Restated Credit Agreement.

“Alternate Base Rate” is reset daily and means, for any day, a rate per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Rate in effect on such day plus one half of one percent (0.50%)
and (c) Daily One-Month LIBOR on such day (or, if such day is not a Business
Day, the immediately preceding Business Day) plus one percent (1.00%). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Rate or the Daily One-Month LIBOR shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Rate or
Daily One-Month LIBOR, respectively.

“Alternate Base Rate Loan” means a Loan that bears interest based on the
Alternate Base Rate. All Alternate Base Rate Loans shall be denominated in
Dollars.

 

-2-



--------------------------------------------------------------------------------

“Alternative Currency” means each of Euro, Sterling, and each other currency
(other than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Agent or the L/C Issuer, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $50,000,000.150,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“American Vanguard” has the meaning specified in the introductory paragraph
hereto.

“Amounts Outstanding Under Product Acquisition Agreement” means, in respect of
any Product Acquisition Agreement (including any asset purchase agreement) as of
any date, all Acquisition Consideration remaining payable by or Guaranteed by
American Vanguard and its Subsidiaries.

“Amvac Netherlands” means Amvac Netherlands B.V., a besloten vennootschap met
beperkte aansprakelijkheid incorporated and existing in the Netherlands with its
statutory seat in Amsterdam, the Netherlands and having its office in (3994 DG)
Houten, the Netherlands at Kokermolen 5,

“Amvac CV” means Amvac C.V., a commanditaire vennootschap established and
existing in the Netherlands with its statutory seat in Amsterdam, the
Netherlands and having its office c/o American Vanguard Corporation, 4695
MacArthur Court, Suite 1200, Newport Beach, CA 92660, United States of America.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Funded Debt Ratio as set forth in the most recent
Compliance Certificate delivered pursuant to Section 7.02(a):

 

Applicable Rate  

Pricing Level

  

Consolidated

Funded Debt Ratio

   Unused fee      Eurocurrency Rate +      Alternate
Base Rate +            Standby Letter of
Credit Fees               Daily One-Month
LIBOR+*     

I

   >3.00:1.00      0.350.30%        2.502.25%        1.501.25%  

II

   <3.00:1.00 but >2.502.25:1.00      0.300.25%        2.252.00%       
1.251.00%  

III

   <2.50:1.00 but >2.00:1.00      0.25%        2.00%        1.00%  

IVIII

   <2.002.25:1.00 but > 1.50:1.00      0.20%        1.75%        0.75%  

VIV

   <1.50:1.00      0.15%        1.50%        0.50%  

 

* “Daily One-Month LIBOR” applies solely to Swing Line Loans.

 

-3-



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Funded Debt Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level I
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered. The Applicable Rate in effect
from the Closing Date until the first date on which there is a change in the
Applicable Rate pursuant to the preceding sentence shall be determined based
upon Pricing Level V.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by Agent or the L/C Issuer, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Approved Fund,” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption substantially in
the form of Exhibit E to this Agreement entered into by a Lender and an assignee
(with the consent of any party whose consent is required by Section 11.06), and
accepted by Agent, or in any other form approved by Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Off-Balance Sheet Liabilities, the capitalized amount
of the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
American Vanguard and its Subsidiaries for the fiscal year ended December 31,
2012, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of American Vanguard
and its Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the Commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Borrower” and “Borrowers” has the meaning specified in the introductory
paragraph hereto.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

-4-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Agent’s Office with respect to Obligations
denominated in Dollars is located and;

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of a Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of a
Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of a Eurocurrency Rate Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of a Eurocurrency Rate
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of a Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
by a Person for the acquisition or leasing of fixed or capital assets or
additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet as fixed assets of such Person less net proceeds from
sales of fixed or capital assets permitted by this Agreement received by such
Person or any of its Subsidiaries during such period. For the purpose of this
definition, the purchase price of equipment which is purchased simultaneously
with the trade-in of existing equipment owned by a Person or an Affiliate of
such Person or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount of such purchase price less the credit
granted by the seller of such equipment for such equipment being traded in at
such time, or the amount of such proceeds, as the case may be. “Capital
Expenditures” made during the term of this Agreement do not include expenses
incurred that (a) are properly classified as prepaid inventory in accordance
with GAAP (“Prepaid Inventory Expenses”) and (b) do not exceed 7.5% of net sales
for any four consecutive fiscal quarters; provided that, as of the end of any
fiscal quarter, “Capital Expenditures” shall be calculated to include (in
addition to Capital Expenditures made during the four consecutive fiscal
quarters then ended and properly classified as Capital Expenditures) (i) Prepaid
Inventory Expenses incurred during the term of this Agreement in an aggregate
amount in excess of 7.5% of net sales during the four consecutive fiscal
quarters then ended and (ii) any other expense where (A) Agent has or the
Required Lenders have reasonably determined that treatment of such expenses as
Capital Expenditures is necessary or appropriate to cause the financial
condition of American Vanguard and its Subsidiaries to be subject to evaluation
under this Agreement in accordance with criteria applicable to Capital
Expenditures and (B) Agent so notifies the Company at any time after the date of
this Agreement.

“Capital Lease” means any lease of property by such Person as lessee which would
be capitalized on a balance sheet of such Person prepared in accordance with
GAAP.

“Capital Lease Obligations” means the Attributable Indebtedness with respect to
Capital Leases.

“Cash” means money, currency or a credit balance in any demand, deposit or
securities account.

 

-5-



--------------------------------------------------------------------------------

“Cash Collateral” means to pledge and deposit with or deliver to Agent for the
benefit of Agent, L/C Issuer, or Swing Line Lender, or obligations of Lenders to
fund participations in respect either thereof (as the context may require), cash
or deposit account balances or, if the L/C Issuer or Swing Line Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable). “Cash CollateralCollateralize” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Collateralize” has the meaning specified in Section 2.03(g).the definition
of “Cash Collateral.”

“Cash Equivalents” means:

(a) short-term obligations of, Guaranteed by, or backed by the full faith and
credit of, the United States of America;

(b) investments in commercial paper with a maturity date not more than 45 days
from the date of purchase rated A-1 or better by Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, or any successor thereto, or
P-1 or better from Moody’s Investors Service, Inc. or any successor thereto;

(c) demand deposit accounts maintained in the ordinary course of business,
certificates of deposit issued by, and time deposits with, commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$100,000,000100,000,000, in each case with maturities of not more than 270 days
from the date of acquisition;

(d) Dollar denominated fully collateralized repurchase agreements with a term of
not more than 30 days for securities described in clause (a) of this definition
and entered into with a financial institution satisfying the criteria described
in clause (c) of this definition;

(e) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (d) of
this definition.

“Cash Management Agreement” means those agreements entered into from time to
time by any Loan Party with a Cash Management Provider in connection with the
obtaining of any of the Cash Management Services.

“Cash Management Obligations” means obligations owed by any Loan Party to a Cash
Management Provider in connection with Cash Management Services.

“Cash Management Provider” means any Person that provides Cash Management
Services to any Loan Party if such Person was Agent, a Lender or an Affiliate of
Agent or a Lender at the time such Cash Management Services were provided.

“Cash Management Services” means overdraft and related liabilities arising from
treasury, depository and, overdraft, credit or debit card, electronic fund
transfer and other cash management services or any automated clearing house
transfers of funds or in respect of any credit card or similar services.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; Provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

-6-



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all assets and rights and interests in or to property
of the Company and any Guarantor, whether real or personal, tangible or
intangible, in which a Lien is granted or purported to be granted pursuant to
the Security Documents.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets” means, as of any date, the aggregate amount of all
assets of American Vanguard and its Subsidiaries, determined on a consolidated
basis, which would be properly classified as current assets in accordance with
GAAP.

“Consolidated Current Liabilities” means, as of any date, the aggregate amount
of all liabilities of American Vanguard and its Subsidiaries, determined on a
consolidated basis, which would be properly classified as current liabilities in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, for American Vanguard and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by American Vanguard and its Subsidiaries for such period,
(iii) the amount of depreciation and amortization expense for such period,
(iv) non-recurring non-cash charges and up to $5,000,000 of related cash charges
for such period subject to the reasonable and satisfactory review and consent of
Agent, (v) losses on the sale of fixed assets during such period, (vi) non-cash
stock based compensation expenses for such period, (vii) extraordinary losses
and (viii) losses on sales or Dispositions of assets and discontinued operations
outside of the ordinary course of business minus (c) the following to the extent
added in calculating such Consolidated Net Income: (i) gains on the sale of
fixed assets during such period, (ii) extraordinary gains and (iii) gains from
Dispositions of assets and discontinued operations outside of the ordinary
course of business.

 

-7-



--------------------------------------------------------------------------------

As of the end of the first, second, third and fourth fiscal quarters occurring
after the date on which American Vanguard or any of its Subsidiaries makes any
Acquisition permitted by this Agreement, Consolidated EBITDA will be subject to
adjustments reflecting projected earnings before interest, taxes, depreciation
and amortization realizable on account of such Acquisition as determined by
Agent in its discretion taking into account all of the facts and circumstances
pertinent to the impact of such Acquisition on Consolidated EBITDA.

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of:

(a) Adjusted Consolidated EBITDA during the four fiscal quarters just ended to
(b) Adjusted CPLTD as of such date.

(b) the sum of the following calculated in each case for the four fiscal
quarters just ended: (i) Consolidated Interest Expense paid in cash plus (ii)
principal payments paid or payable on Consolidated Funded Indebtedness
(including Capital Lease Obligations, payments under Amounts Outstanding Under
Product Acquisition Agreements and Earn Out Obligations, but excluding Loans and
L/C Obligations) plus (iii) federal, state, local and foreign income taxes paid
in cash (excluding refunds received in respect of any prior fiscal year) plus
(iv) Distributions made.

“Consolidated Funded Debt Ratio” means, as of the last day of any fiscal quarter
of American Vanguard, the ratio of (i) Consolidated Funded Indebtedness as of
such date to (ii) Consolidated EBITDA for the four fiscal quarters just ended.

“Consolidated Funded Indebtedness” means, for American Vanguard and its
Subsidiaries on a consolidated basis, without duplication: (a) all obligations
of American Vanguard and its Subsidiaries for borrowed money or with respect to
deposits or advances of any kind (other than deposits or advances constituting a
portion of the purchase price for goods to be delivered), (b) all obligations of
American Vanguard and its Subsidiaries evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of American Vanguard and its
Subsidiaries upon which interest charges are customarily paid (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (d) all obligations of American Vanguard and its Subsidiaries under
conditional sale or other title retention agreements relating to property or
assets purchased by American Vanguard and its Subsidiaries, (e) all obligations
of American Vanguard and its Subsidiaries issued or assumed as the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business), (f) all
Indebtedness of others that is of the type described in other clauses of this
definition and is Guaranteed or secured by assets of American Vanguard or any of
its Subsidiaries, (g) all Capital Lease Obligations of American Vanguard and its
Subsidiaries and all Attributable Indebtedness of American Vanguard and its
Subsidiaries in respect of Off-Balance Sheet Liabilities, (h) Amounts
Outstanding Under Product Acquisition Agreements and (i) all obligations of
American Vanguard and its Subsidiaries as an account party in respect of letters
of credit and bankers’ acceptances. The Consolidated Funded Indebtedness of
American Vanguard and its Subsidiaries includes (i) Earn Out Obligations that
are Consolidated Funded Indebtedness and (ii) the Consolidated Funded
Indebtedness of any other Person in which American Vanguard or any of its
consolidated Subsidiaries is a general partner or joint venture partner unless
such Consolidated Funded Indebtedness is expressly non-recourse to American
Vanguard and its Subsidiaries,.

“Consolidated Interest Expense” means, for any period, for American Vanguard and
its Subsidiaries on a consolidated basis, the sum of all interest, premium
payments and debt discount of American Vanguard and its Subsidiaries in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, for American Vanguard and its
Subsidiaries on a consolidated basis, the net income of American Vanguard and
its Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Obligations” means the Obligations of a Loan Party, excluding the
Parallel Debt.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“CRR” the Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No 648/2012.

“Current Liability” has the meaning given such term in accordance with GAAP, but
shall not include Committed Loans, Swing Line Loans or L/C Obligations.

“Current Portion” of any liability means that balance of such liability which is
required to be shown as a Current Liability on the balance sheet in accordance
with GAAP.

“Daily One-Month LIBOR” means, as of any day, the EurodollarEurocurrency Rate
that Agent determines would be applicable to a EurodollarEurocurrency Rate Loan
with an Interest Period of one month, based on the EurodollarEurocurrency Rate
determined on such day, or, if such day is not a Business Day, the immediately
preceding Business Day.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, which for the avoidance of doubt, where the Netherlands is the
applicable jurisdiction, includes any faillissement, surseance van betaling,
onderbewindstelling, ontbinding and a Dutch Borrower having filed a notice under
article 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990)
or article 60 of the Social Insurance Financing Act of the Netherlands (Wet
Financiering Sociale Verzekeringen) in connection with article 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default. “Default Rate” means (a) when used with respect to Obligations
(other than L/C Fees, Cash Management Obligations and Permitted Hedge
Obligations) an interest rate equal to (i) the Alternate Base Rate plus (ii) the
Applicable Rate, if any, applicable to Alternate Base Rate Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan or Swing Line Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, and (b) when used with respect to L/C Fees, a rate equal to
the Applicable Rate applicable to standby Letters of Credit plus 2% per annum.

 

-9-



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute or unless such failure
has been cured, (c) has notified the Company or Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder, (d) has failed, within
three Business Days after request by Agent, to confirm in a manner satisfactory
to Agent that it will comply with its funding obligations, or (e) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or Federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided, that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority.

“Designated Borrower” and “Designated Borrowers” has the meaning specified in
the introductory paragraph hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $50,000,000.150,000,000. The Designated Borrower
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Distribution” means, with respect to any Person, that such Person has declared
or paid a dividend or returned any equity capital to its equity holders or
authorized or made any other distribution, payment or delivery of property
(other than Equity Interests of such Person) or cash to its equity holders as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of its capital Equity Interests
outstanding on and after the Closing Date (or any options or warrants issued by
such Person with respect to such Equity Interests) or set aside any funds for
any of the foregoing purposes, or shall have permitted any of its Subsidiaries
to purchase or otherwise acquire for a consideration any of the Equity Interests
of such Person outstanding on or after the Closing Date (or any options or
warrants issued by such Person with respect to such Equity Interests). Without
limiting the generality of the foregoing, “Distribution” shall include all
payments made or required to be made by a Person with respect to any stock
appreciation rights, plans, equity incentive or equity achievement plans or any
similar equity plans or setting aside of any funds for the foregoing purposes.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Agent or the L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.

 

-10-



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiaries of a Person incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

“Domestic Wholly-Owned Subsidiary” means any Domestic Subsidiary of a Person
that is a Wholly-Owned Subsidiary of such Person.

“Dutch Borrowers” means AMVAC Netherlands and AMVAC CV jointly and “Dutch
Borrower” means each of them.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
American Vanguard and any of its Subsidiaries to make earn out, performance or
other contingency payments (including purchase price adjustments,
non-competition and consulting agreements, or other indemnity obligations)
pursuant to the documentation relating to such Acquisition.

“EEA” means the European Economic Area, as the same may vary from time to time.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) Agent, (ii) in the case of any assignment of a Commitment, the L/C
Issuer, and (iii) unless an Event of Default has occurred and is continuing, the
Company (each such approval not to be unreasonably withheld or delayed);
provided, that notwithstanding the foregoing, “Eligible Assignee” does not
include a Loan Party or any Loan Party’s Affiliates or Subsidiaries.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, lawsLaws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

-11-



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Offering” means, in respect of any Person, any offering, issuance, sale
or distribution of any Equity Interest (other than pursuant to any employee
stock or stock option compensation plan) in such Person, regardless of whether
authorized as of the Closing Date or registered on any securities exchange.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal, under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Euro” and “EUR” the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means, : for any Interest Period with respect to a
Eurocurrency Rate Loanany Credit Extension, the rate per annum equal to the
London interbank rate as administered by British Bankers Association (or any
person designated to take over the administrative of such rate) (“BBA Interbank
Offered Rate (“LIBOR”), as appearing on pages LIBOR01 or LIBOR01 of the Reuters
Screen (or on any successor or substitute page on such screen or on the
appropriate page of such other information service that publishes such screen
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations of BBA LIBOR as may be designated by
Agent from time to time) at approximately(in such case, the “LIBOR Rate”) at or
about 11:00 a.m., (London time,) two (2) Business Days prior to the commencement
of such Interest Period, for deposits in the relevant currency (for delivery on
the first day of such Interest Period), with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurocurrency Rate” for such Interest Period shall be the rate per annum
determined by Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the

 

-12-



--------------------------------------------------------------------------------

Eurocurrency Rate Loan being made, continued or converted by Bank of the West
and with a term equivalent to such Interest Period would be offered by Bank of
the West or any of its Affiliates to major banks in the London or other offshore
interbank market for such currency at their request at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that: (i) to the extent a comparable or successor rate is
approved by Agent in connection herewith, the approved rate shall be applied in
a manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by Agent
and (ii) if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed to be zero percent for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 3.06) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Article III, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’’s failure
to comply with Section 3.01(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.

“Existing Letters of Credit” means any letter of credit issued by Bank of the
West prior to the Closing Date for the account of the Company and outstanding on
the Closing Date pursuant to the Existing Credit Agreement.

“Existing Loan Documents” has the meaning specified in Section 11.20.11.21.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, in accordance with Agent’s customary practices) charged to
Bank of the West on such day on such transactions as determined by Agent.

 

-13-



--------------------------------------------------------------------------------

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the relevant Borrower is not a U.S. Person, a
Lender that is resident or organized under the laws of a jurisdiction other than
that in which the relevant Borrower is resident for tax purposes.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means, at any time, any Subsidiary of the Company or
American Vanguard organized under the laws of a country or subdivision of a
country other than the United States, its possessions and territories.

“Foreign Wholly-Owned Subsidiary” means any Foreign Subsidiary of a Person that
is a Wholly-Owned Subsidiary of such Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“GemChem” has the meaning specified in the introductory paragraph hereto.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by

 

-14-



--------------------------------------------------------------------------------

such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranteed and Secured Parties” means, collectively, (a) the Lenders,
(b) Agent, (c) the Swing Line Lender, (d) the L/C issuer, (e) the Cash
Management Providers, (f) the Permitted Hedge Providers, (g) each beneficiary of
any indemnification under the Credit Agreement or other Loan Documents, (h) any
other holder of Obligations and (i) their respective successors and assigns.

“Guaranteed Obligations” means (a) with respect to any Affiliate Domestic
Guarantor (except the Company), the Obligations of the Company, any Designated
Borrower and any other Person liable on any Obligations, (b) with respect to the
Company, Obligations of any Designated Borrower and any other Person liable on
any Obligations and (c) with respect to any Affiliate Foreign Guarantor, the
Obligations of any other Foreign Subsidiary. Notwithstanding the foregoing, any
obligation of any Guarantor under its Guaranty shall be limited to a maximum
aggregate amount equal to the greatest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance as a fraudulent
conveyance, fraudulent transfer or the like under applicable Law (including the
California Uniform Fraudulent Transfer Act and Sections 544 and 548 of the
Bankruptcy Code), If the amount of the Guaranteed Obligations outstanding is
determined by a court of competent jurisdiction, that determination shall be
conclusive and binding on such Guarantor, regardless of whether such Guarantor
was a party to the proceeding in which the determination was made. Each
Guarantor confirms that its Guaranty is not being executed or delivered nor are
the Guaranteed Obligations being incurred by such Guarantor (and, by accepting
each Guaranty, Agent and each Lender confirms that it is not accepting such
Guaranty) with actual intent to hinder, delay or defraud any Person to whom such
Guarantor is or may hereafter be indebted.

“Guaranty” means any guaranty or other agreement by which a Person Guarantees
obligations of another.

“Guarantor” means any of the Affiliate Domestic Guarantors and Affiliate Foreign
Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means any Subsidiary of American Vanguard that (a) when
considered in the aggregate with all Subsidiaries that are not Guarantors, would
not cause (i) as of any date, the aggregate assets of Subsidiaries that are not
Guarantors (excluding intercompany balances) plus, without duplication, such
Subsidiary, to exceed 5% of the assets of the American Vanguard and its
Subsidiaries on a consolidated basis or (ii) the aggregate gross revenue,
calculated for the four (4) fiscal quarters most recently ended, of Subsidiaries
that are not Guarantors plus, without duplication, such Subsidiary, to exceed
10% of the gross revenue of American Vanguard and its Subsidiaries on a
consolidated basis and (b) does not directly hold Equity Interests in a Material
Foreign Subsidiary.

“Indebtedness” of any Person means all liabilities which, in accordance with
GAAP, would be shown on the liability side of a statement of condition of such
Person as of the date as of which such liabilities are to be determined and all
liabilities of others assumed or Guaranteed by such Person or in respect of
which such Person is secondarily or contingently liable (other than by
endorsement of instruments in the course of collection) whether by reason of any
agreement to acquire such liability or to supply or advance sums or otherwise.

 

-15-



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Loan other than an Alternate Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Alternate Base Rate Loan, the last Business Day
of each month and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Loan Notice;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or Joint Venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. “Investments”
made during the term of this Agreement do not include expenses incurred that
(a) are properly classified as prepaid inventory in accordance with GAAP
(“Prepaid Inventory Expenses”) and (b) do not exceed 7.5% of net sales for any
four consecutive fiscal quarters; provided that, as of the end of any fiscal
quarter, “Investments” shall be calculated to include (in addition to
Investments made during the four consecutive fiscal quarter then ended and
properly classified as Investments) (i) Prepaid Inventory Expenses incurred
during the term of this Agreement in an aggregate amount in excess of 7.5% of
net sales during the four consecutive fiscal quarters then ended and (ii) any
other expense where (A) Agent has or the Required Lenders have reasonably
determined that treatment of such expenses as Investments is necessary or
appropriate to cause the financial condition of American Vanguard and its
Subsidiaries to be subject to evaluation under this Agreement in accordance with
criteria applicable to Investments and (B) Agent so notifies the Company at any
time after the date of this Agreement.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

-16-



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder” means a joinder substantially in the form of Exhibit K.

“Joint Venture” means a joint venture (whether in the form of a corporation, a
partnership, a limited liability company or otherwise) as to which American
Vanguard or any of its Subsidiaries is or becomes a party (other than tenancies
in common) regardless of the treatment of such joint venture under GAAP.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of the West in itsor any other Lender selected by the
Company that agrees with the Administrative Agent to act in the capacity asof an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder; provided, however, that, without the prior written consent of
the Administrative Agent, there shall be no more than two (2) L/C Issuers at any
one time. All references to the L/C Issuer shall mean any L/C Issuer, the L/C
Issuer issuing the applicable Letter of Credit, or all L/C Issuers, as the
context shall require.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and
Agent.

“Letter of Credit” means any standby or commercial letter of credit issued
hereunder and shall include any Existing Letters of Credit. Letters of Credit
may be issued in Dollars or in an Alternative Currency.

 

-17-



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $15,000,000.25,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing), and the filing
of any financing statement under the Uniform Commercial Code or comparable Laws
of any jurisdiction) including the interest of a purchaser of accounts
receivable, chattel paper, payment intangibles or promissory notes.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letter, the
Affiliate Guaranties, the Security Documents and any other document, agreement
or instrument executed in connection herewith or therewith.

“Loan Parties” means, collectively, the Company, each Guarantor, each Designated
Borrower and each other Person executing a Loan Document, other than Agent, the
L/C Issuer, the Swing Line Lender, any Lender, any Cash Management Provider or
any Permitted Hedge Provider.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01. any amount incurred
periodically by any Lender during the term of this Agreement which constitutes
fees, costs or charges imposed on lenders generally in the jurisdiction in which
such Lender is domiciled, subject to regulation or has its Lending Office by any
Governmental Authority.

“Maintenance Capital Expenditures” means Capital Expenditures made to maintain
the operations of all or any of American Vanguard and its Subsidiaries at
current levels, including, without limitation, Capital Expenditures made to
extend the life of fixed assets.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise) or results of operations, of either
the Company or American Vanguard and its Subsidiaries, taken as a whole, (b) the
ability of any Borrower or any Guarantor to perform its obligations under the
Loan Documents to which it is a party, or (c) the validity or enforceability of
any material portion of the Loan Documents or the rights or remedies of Agent or
the Lenders thereunder.

“Material Domestic Subsidiary” means any Material Subsidiary that is a Domestic
Subsidiary.

“Material Foreign Subsidiary” means any Material Subsidiary that is a Foreign
Subsidiary.

“Material Subsidiary” means any Subsidiary of American Vanguard (other than an
Immaterial Subsidiary).

 

-18-



--------------------------------------------------------------------------------

“Maturity Date” means June 17, 201830, 2022; provided, however, that if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“Modified Consolidated Current Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Current Assets as of such date to (b) Consolidated
Current Liabilities as of such date plus, to the extent not included in
Consolidated Current Liabilities, Total Outstandings under this Agreement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means, when used in respect of any Equity Offering, the
gross Cash proceeds of such offering, when and as received, less (a) all direct
costs and expenses incurred or to be incurred in connection with such sale,
offering or issuance (including, without limitation, reasonable and customary
brokerage commissions, underwriting fees, discounts and expenses, legal fees and
expenses and similar out-of-pocket expenses) and (b) all Federal, state, local
and foreign taxes or levies incurred, paid or assessed, or to be incurred, paid
or assessed, in connection with such offering.

“Non-Public Lender” means, (a) until the publication of an interpretation of
“public” as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes rights and/or obligations vis-à-vis a Dutch Borrower, the
value of which is at least EUR 100,000 (or its equivalent in another currency),
(y) provides repayable funds for an initial amount of at least EUR 100,000 (or
its equivalent in another currency) or (z) otherwise qualifies as not forming
part of the public and (b) as soon as the interpretation of the term “public” as
referred to in the CRR has been published by the competent authority/ies: an
entity which is not considered to form part of the public on the basis of such
interpretation.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, in form and substance reasonably
satisfactory to Agent and Lenders to such Borrower, substantially in the form of
Exhibit C.

“Obligations” means, in respect of any Loan Party or Affiliate of a Loan Party,
all Loans, all L/C Obligations, all advances to, and debts, liabilities,
obligations, covenants and duties of, such Loan Party or such Affiliate arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, all Cash Management Obligations of such Loan Party or such Affiliate ,
Permitted Hedge Obligations of such Loan Party or such Affiliate, and the
obligation of such Loan Party or such Affiliate to pay any and all other
indebtedness, obligations and liabilities of every kind and character of such
Loan Party or such Affiliate to Agent, the L/C Issuer, the Swing Line Lender,
the Lenders and the other Guaranteed and Secured Parties or any one or more of
them, including principal, interest, charges, fees, costs and expenses, however
evidenced, whether now existing or hereafter arising, whether due and owing or
to become due and owing, whether joint or several, or joint and several, whether
absolute or contingent, as created by, evidenced by, arising in connection with
and/or owing at any time under this Agreement, any other Loan Document, any Cash
Management Agreement and any Permitted Hedge Agreement, and including interest
and fees that accrue after the commencement by or against any such Loan Party or
such Affiliate of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding. The Obligations of a Loan Party or
Affiliate of a Loan Party include, without limitation, any and all obligations
of such Loan Party or such Affiliate to Agent, the L/C Issuer, the Swing Line
Lender, any Lender or any other Guaranteed and Secured Party for reasonable
attorneys’ fees and all other costs and expenses incurred by any of them in the
collection or enforcement of the Obligations of such Loan Party or such
Affiliate. Unless otherwise qualified, all references to “Obligations” in this
Agreement shall be construed to be references to Obligations of all Loan Parties
and their Affiliates.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

-19-



--------------------------------------------------------------------------------

“Off-Balance Sheet Liabilities” means, with respect to any Person, (a) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to all amounts or notes receivables sold, transferred or otherwise
disposed of by such Person, (b) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to property or assets
leased by such Person as lessee and (c) all obligations, contingent or
otherwise, of such Person under any synthetic lease, tax retention operating
lease, off balance sheet loan or similar off-balance sheet financing if the
transaction giving rise to such obligation (i) is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease under
GAAP or (ii) does not (and is not required to) appear as a liability on the
consolidated balance sheet of such Person and its Affiliates, but in any case
excluding any obligations that are liabilities of any such Person as lessee
under any operating lease so long as the terms of such operating lease do not
require any payment by or on behalf of such Person at termination of such
operating lease pursuant to a required purchase by or on behalf of such Person
of the property or assets subject to such operating lease or under any
arrangement pursuant to which such Person Guarantees or otherwise assures any
other Person of the value of the property or assets subject to such operating
lease.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, Joint Venture, trust or other form of business entity, the
partnership, Joint Venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Hedging Agreement” means any foreign exchange, contracts, currency swap
agreements, commodity agreements, interest rate swaps or any other derivative or
similar agreements or arrangements.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Committed Loans, on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by Agent, the L/C Issuer, or the Swing Line Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of the West in the applicable offshore interbank market for
such currency to major banks in such interbank market.

 

-20-



--------------------------------------------------------------------------------

“Parallel Debt” has the meaning specified in Section 10.12.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means each state so described in any EMU
Legislationany member state of the European Union that has the Euro as its
lawful currency in accordance with legislation of the European Union relating to
Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisitions” means Acquisitions by American Vanguard and/or one or
more of its Subsidiaries where:

(a) The Board of Directors or authorized management committee of American
Vanguard or of the applicable Subsidiary and of any Person whose assets or
Equity Interests are being acquired has approved such Acquisition;

(b) The business or Product acquired in such Acquisition is or are similar,
related, incidental, or complementary to the business of American Vanguard or
one or more if its Subsidiaries;

(c) Both before and after giving effect to such Acquisition and the Loans and
Letters of Credit (if any) requested to be made in connection therewith, each of
the representations and warranties in the Loan Documents is true and correct in
all material respects (except (i) any such representation or warranty which
relates to a specified prior date shall be true and correct in all material
respects as of such prior date and (ii) to the extent Agent has been notified in
writing by the Company that any representation or warranty is not correct and
the Required Lenders have explicitly waived in writing compliance with such
representation or warranty) and no Default exists, will exist, or would result
therefrom;

(d) After giving effect to the Acquisition, the Loan Parties will continue to be
in compliance with the covenants in this Agreement, determined on a Pro Forma
Basis;

(e) The Consolidated Funded Debt Ratio, after giving effect to the Acquisition,
will not exceed (i) solely for purposes of the Acquisitions contemplated by the
Asset Purchase and Sale Agreements dated as of April 2015 by and between E.I. Du
Pont De Nemours and Company and AMVAC Netherlands, 3. 15 to 1.00 and (ii) in all
other cases 3.00 to 1.00, determined on a Pro Forma Basis;

(f) If the Acquisition Consideration for such Acquisition is greater than
$20,000,000, at least 15 days prior to American Vanguard or any of its
Subsidiaries making the Acquisition, the Company shall have delivered or cause
to be delivered to Agent a Compliance Certificate prepared on a Pro Forma Basis
and projections, each in form and substance satisfactory to Agent, demonstrating
that, after giving effect to such Acquisition, no Event of Default will have
occurred or is reasonably expected to occur prior to final payment in full in
cash of all Obligations under this Agreement and termination of the Commitments
of the Lenders;

(g) If the Acquisition Consideration for such Acquisition is greater than
$50,000,000, the Required Lenders shall have consented to such Acquisition in
writing;.

 

-21-



--------------------------------------------------------------------------------

(h) The Acquisition Consideration for such Acquisition and all other
Acquisitions made after the Closing Date is less than $150,000,000 in the
aggregate; and

(i) If such Acquisition results in a Material Domestic Subsidiary or Material
Foreign Subsidiary of American Vanguard being created or acquired, such
Subsidiary becomes a Guarantor to the extent required by, and in accordance
with, Section 7.14; and

(j) Agent shall have received the definitive documentation for such Acquisition,
duly executed by the parties thereto.

“Permitted Hedge Agreement” means a “swap agreement” (as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code) entered into by a Loan Party and a
Permitted Hedge Provider in connection with a Permitted Hedge.

“Permitted Hedge Obligations” means obligations owed by any Loan Party to a
Permitted Hedge Provider in connection with a Permitted Hedge.

“Permitted Hedge Provider” means any Person party to a Permitted Hedge
Agreement, if such Person was Agent, a Lender or an Affiliate of Agent or a
Lender at the time such Permitted Hedge Agreement was executed.

“Permitted Hedges” means foreign exchange transactions, interest rate
transactions and other over-the-counter derivatives executed by American
Vanguard and any its Subsidiaries or any other Loan Party with a Permitted Hedge
Provider that are permitted under this Agreement and are entered into in the
ordinary course of business for the sole purpose of hedging currency or interest
rate risks of such Loan Party and not for speculation.

“Permitted Liens” means any Liens permitted under Section 8.01.

“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“PMP” means a professional market party (professionele marktpartij) as defined
in the Dutch Financial Supervision Act (Wet op het financieel toezicht) as
amended from time to time.

“Prime Rate” means for any day a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by Bank
of the West as its “prime rate.” The “prime rate” is a rate set by Bank of the
West based upon various factors including Bank of the West’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of the West shall
take effect at the opening of business on the day specified in the public
announcement of such change. It is acknowledged and agreed that such rate may
not be Bank of the West’s best or lowest rate.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such covenant after giving effect to an Acquisition
(including pro forma adjustments arising out of events which are directly
attributable to the Acquisition, are factually supportable and are expected to
have a continuing impact, in each case determined on a basis consistent with
application of GAAP and applicable Law; such pro forma adjustments may include
cost savings resulting from head count reductions, closure of facilities and
similar restructuring charges or integration activities or other adjustments
based on reasonable assumptions by a Responsible Officer of the Company,
together with such other pro forma adjustments certified to Agent as based on
reasonable assumptions by a Responsible Officer of the Company using, for
purposes of determining such compliance, the historical financial statements of
the Company, its affiliates and any asset acquired with such Acquisition).

 

-22-



--------------------------------------------------------------------------------

“Product” means any line of goods and services produced and supplied by American
Vanguard and its Subsidiaries to customers in the ordinary course of business.

“Product Acquisition Agreement” means any agreement for an Acquisition by
American Vanguard or any of its Subsidiaries to be financed with Loans.

“Prohibited Transaction” means any transaction described in Section 406 of ERISA
which is not exempt by reason of Section 408 of ERISA or the transitional rules
set forth in Section 414(c) of ERISA and any transaction described in
Section 4975(c)(1) of the Code which is not exempt by reason of
Section 4975(c)(2) or Section 4975(d) of the Code or the transitional rules of
Section 2003(c) or ERISA.

“Property” means, collectively and severally, any and all real property,
including all improvements and fixtures thereon, owned or occupied by American
Vanguard or any of its Subsidiaries.

“Recipient” means (a) Agent, (b) any Lender and (c) any L/C Issuer, as
applicable.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, at least two Lenders
having, in the aggregate, more than 50% of the Aggregate Commitments or, if the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 9.02 at
least two Lenders holding in the aggregate more than 50% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided, that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer and, with respect to AMVAC Netherlands, a director
(bestuurder), and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the applicable Loan Party so designated by any
of the foregoing officers in a written notice to Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as Agent shall determine or the Required Lenders
shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit

 

-23-



--------------------------------------------------------------------------------

denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, and
(c) such additional dates as Agent shall determine, the L/C Issuer shall
determine or the Required Lenders shall require.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

“Sanction(s)” means any economic or financial sanctions or trade embargoes
administered or enforced by the United States Government (including, without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury (“HMT”) or other sanctions authority having jurisdiction over
American Vanguard and its Subsidiaries or their respective operations.

“SEC Filings” means, collectively, annual, regular, periodic and special reports
and registration statements which American Vanguard may file or be required to
file with the Securities and Exchange Commission under Sections 13 or 15(d) of
the Securities Exchange Act of 1934.

“Security Agreement” means, collectively, the security agreements substantially
in the form of Exhibit J to this Agreement, the security agreements included in
the Existing Loan Documents, and any other security agreement from time to time
securing all or any Obligations or other liabilities of the Loan Parties
hereunder or under any other Loan Document.

“Security Documents” means the Security Agreement and all other agreements,
instruments and documents now or hereafter executed and delivered in connection
with this Agreement pursuant to which Liens are granted or purported to be
granted to Agent in Collateral securing all or part of the Obligations each in
form and substance satisfactory to Agent.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed liabilities evaluated for purposes of Section 101(31) of the
Bankruptcy Code and, in the alternative, for purposes of the California Uniform
Fraudulent Transfer Act); (b) the present fair salable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction, for
which such Person’s property would constitute unreasonably small capital.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by Agent or the L/C Issuer,
as applicable, to be the rate quoted by the Person acting in such capacity as
the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that Agent or the L/C Issuer may
obtain such spot rate from another financial institution designated by Agent or
the L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

 

-24-



--------------------------------------------------------------------------------

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, Joint Venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
American Vanguard.

“Swing Line” means the revolving facility made available to Swing Line lender
Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of the West in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a swing line loan notice that is in form and
substance satisfactory to the Swing Line Lender and to Agent, which, if in
writing, shall be substantially in the form of Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of
(a) $15,000,00025,000,000 and (b) the Aggregate Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Agent
to be a suitable replacement) is open for the settlement of payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Third Amendment” means the Third Amendment to this Agreement dated as of June
30, 2017.

“Third Amendment Effective Date” means the Amendment Effective Date, as defined
in the Second Amendment.

“Threshold Amount” means $5,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“2110 Davie” has the meaning specified in the introductory paragraph hereto.

“Type” means, with respect to a Committed Loan, its character as an Alternate
Base Rate Loan or a Eurocurrency Rate Loan.

“UCC” has the meaning specified in Section 7.14(d).

 

-25-



--------------------------------------------------------------------------------

“UCP” means the rules of the Uniform Customs and Practice for Documentary
Credits, as published in its most recent version by the International Chamber of
Commerce on the date any commercial Letter of Credit is issued.

“Unfinanced Capital Expenditures” shall mean, as of the end of any fiscal
quarter, the amount, if any, by which (a) the aggregate amount of Capital
Expenditures made by American Vanguard and its Subsidiaries during the four
fiscal quarters then ended that was not financed by the applicable seller or a
third party lender exceeded (b) the aggregate principal amount of Loans
outstanding on the last day of such fiscal quarter.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(g)(ii)(B)(v).

“Wholly-Owned Subsidiary” means, as to any Person (a) any corporation 100% of
whose Equity Interests (other than director’s and national citizen qualifying
shares) is at the time owned by such Person and/or one or more Wholly Owned
Subsidiaries of such Person and (b) any partnership, association, Joint Venture,
limited liability company or other entity in which such Person and/or one or
more Wholly Owned Subsidiaries of such Person, directly or indirectly, has a
100% Equity Interest at such time.

“Withholding Agent” means any Loan Party and Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

-26-



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements;
provided, if the Company notifies Agent that the Company requests an amendment
to any provisions hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if Agent notified the Company that the Required Lenders request an
amendment to any provisions hereof for such purpose), regardless of whether such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provisions amended in
accordance herewith. In the event that the Company notifies Agent of its
adoption of International Financial Reporting Standards in replacement of GAAP,
the Company and Agent agree to enter into negotiations in order to amend the
calculation of financial covenants so as to reflect equitably such change in
accounting practices with the desired result that the criteria for evaluating
American Vanguard’s (and its Subsidiaries’) financial condition shall be the
same after such change as if such change had not been made. Until such time as
such an amendment shall have been executed and delivered by the Company, Agent
and the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such change had not
occurred,

Notwithstanding any other provision of this Agreement or the other Loan
Documents to the contrary, the determination of whether a lease constitutes a
capital lease or an operating lease, and whether obligations arising under a
lease are required to be capitalized on the balance sheet of the lessee
thereunder and/or recognized as interest expense, shall be determined by
reference to GAAP as in effect on the Third Amendment Effective Date.

1.04 Rounding. Any financial ratios required to be maintained by American
Vanguard pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Exchange Rates; Currency Equivalents. (a) Agent or the L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date occurs. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
Agent or the L/C Issuer, as the case may be.

 

-27-



--------------------------------------------------------------------------------

1.06 Additional Alternative Currencies. (a) The Company may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of Agent and the Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of Agent and the L/C Issuer.

(b) Any such request shall be made to Agent not later than 11:00 a.m., 20
Business Days prior to the date of the desired Credit Extension (or such other
time or date as may be agreed by Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, Agent shall promptly notify each Lender thereof; and in the case of any
such request pertaining to Letters of Credit, Agent shall promptly notify the
L/C Issuer thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If Agent and all the Lenders consent to making
Eurocurrency Rate Loans in such requested currency, Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans; and if Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.06, Agent shall promptly so notify the Company.

1.07 Change of Currency. (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as Agent may from time to time specify by prior written notice
to the Company to be appropriate to reflect the adoption of the Euro by any
member state of the European Union and any relevant market conventions or
practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as Agent may from time to time specify by prior written
notice to the Company to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

 

-28-



--------------------------------------------------------------------------------

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific Time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrowers in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, (iii) the aggregate
Outstanding Amount of all Committed Loans made to the Designated Borrowers shall
not exceed the Designated Borrower Sublimit, and (iv) the aggregate Outstanding
Amount of all Committed Loans denominated in Alternative Currencies and
Outstanding Amount of all L/C Obligations denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Alternate Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations. (a) Each Committed Borrowing,
each conversion of Committed Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to Agent, which may be given by telephone. Each such notice
must be received by Agent not later than 11:00 a.m. (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Alternate Base Rate Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Alternate Base Rate Loans; provided, however,
that if the Company wishes to request Eurocurrency Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by Agent
not later than 11:00 a.m. (i) four Business Days prior to the requested date of
any such Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) five Business Days (or six Business days in the
case of a Special Notice Currency) prior to the requested date of any such
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, whereupon Agent shall give prompt notice to the Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 11:00 a.m., (i) three Business Days prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) four Business Days (or five Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, Agent shall notify the Company (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Company pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Each Committed Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a

 

-29-



--------------------------------------------------------------------------------

whole multiple of $1,000,000 in excess thereof. Except as provided in Sections
2.03(c) and 2.04(c), each Committed Borrowing of or conversion to Alternate Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$500,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Company is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Committed Loans to be borrowed, and (vii) if applicable, the Designated
Borrower. If the Company fails to specify a currency in a Committed Loan Notice
requesting a Borrowing, then the Committed Loans so requested shall be made in
Dollars. If the Company fails to specify a Type of Committed Loan in a Committed
Loan Notice or if the Company fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Alternate Base Rate Loans; provided, however, that in the
case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Alternate Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency. The initial Borrowing from any
Lender, and (to the extent provided before such initial Borrowing) any initial
L/C Credit Extension by an L/C Issuer, to a Dutch Borrower shall at all times
exceed EUR 100,000 (or its equivalent in another currency) or such other amount
as a result of which such Lender or L/C Issuer qualifies as a PMPbe provided by
a Lender that is a Non-Public Lender.

(b) Following receipt of a Committed Loan Notice, Agent shall promptly notify
each Lender of the amount (and currency) of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Company, Agent shall notify each Lender of the
details of any automatic conversion to Alternate Base Rate Loans or continuation
of Committed Loans denominated in a currency other than Dollars, in each case as
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to Agent in
Same Day Funds at Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Committed Loan denominated in Dollars, and not later
than the Applicable Time specified by Agent in the case of any Committed Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), Agent shall make all funds so received available to
the applicable Borrower in like funds as received by Agent either by
(i) crediting the account of such Borrower on the books of Bank of the West with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) Agent by
the Company; provided, however, that if, on the date the Committed Loan Notice
with respect to such Borrowing denominated in Dollars is given by the Company,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and,
second, shall be made available to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

 

-30-



--------------------------------------------------------------------------------

(d) Agent shall promptly notify the Company and the Lenders of the interest rate
applicable to any Interest Period for Eurocurrency Rate Loans upon determination
of such interest rate. At any time that Alternate Base Rate Loans are
outstanding, Agent shall notify the Company and the Lenders of any change in
Bank of the West prime rate used in determining the Alternate Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 10 Interest Periods in
effect with respect to Committed Loans.

2.03 Letters of Credit. (a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Company
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage for of the Outstanding Amount of all L/C Obligations plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the Letter of Credit Obligations shall not exceed the Letter of Credit
Sublimit and (ii) the aggregate Outstanding Amount of all Loans denominated in
Alternative Currencies and Outstanding Amount of all L/C Obligations denominated
in Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Each request by the Company for the issuance or amendment of. a Letter of Credit
shall be deemed to be a representation by the Company that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Company’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Company may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last extension, unless the Required
Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

-31-



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by Agent and the L/C Issuer, such Letter of
Credit is in an initial stated amount less than $100,000, in the case of a
commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit;

(D) except as otherwise agreed by Agent and the L/C Issuer, such Letter of
Credit is to be denominated in a currency other than Dollars or an Alternative
Currency;

(E) The L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if(A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to Agent
in Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to Agent) in
the form of a Letter of Credit Application, appropriately completed and signed
by a Responsible Officer of the Company. Such Letter of Credit Application must
be received by the L/C Issuer and Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as Agent and the L/C Issuer may agree
in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof and in the absence of
specification of currency shall be deemed a request for a Letter of Credit
denominated in

 

-32-



--------------------------------------------------------------------------------

Dollars; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require. Additionally,
the Company shall furnish to the L/C Issuer and Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or Agent may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with Agent (by telephone or in writing) that Agent has received a
copy of such Letter of Credit Application from the Company and, if not, the L/C
Issuer will provide Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Company (or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage for times the amount of such Letter of
Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and Agent a true and
complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
Agent thereof. In the case of a Letter of Credit denominated in an Alternative
Currency, the Company shall reimburse the L/C Issuer in such Alternative
Currency, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Company shall have
notified the L/C Issuer promptly following receipt of the notice of drawing that
the Company will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Company shall reimburse the L/C Issuer through Agent in an amount equal to the
amount of such drawing and in the applicable currency. In the event that (A) a
drawing denominated in an Alternative Currency is to be reimbursed in Dollars
pursuant to the second sentence in this Section 2.03(c)(i) and (B) the Dollar
amount paid by the Company, whether on or after the Honor Date, shall not be
adequate on the date of that payment to purchase, in accordance with normal
banking procedures, a sum denominated in the Alternative Currency equal to the
drawing, the Company agrees, as a separate and independent obligation, to
indemnify the L/C Issuer for the loss resulting from its inability on that date
to purchase the Alternative Currency in the full amount of the drawing. If the
Company fails to so reimburse the L/C Issuer by such time, Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the Company shall be deemed to have requested a

 

-33-



--------------------------------------------------------------------------------

Committed Borrowing of Alternate Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of
Alternate Base Rate Loans, but subject to the amount of the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 5.02 (other
than the delivery of a Committed Loan Notice). Any notice given by the L/C
Issuer or Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to Agent for the account of the L/C Issuer, in Dollars, at Agent’s
Office for Dollar-denominated payments in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made an Alternate Base Rate Committed Loan to the Company in such
amount. Agent shall remit the funds so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Alternate Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Company
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(11) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to Agent for the account of the L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
the L/C Issuer shall be entitled to recover from such Lender (acting through
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect plus any reasonable administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through Agent) with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.

 

-34-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Company or otherwise,
including proceeds of Cash Collateral applied thereto by Agent), Agent will
distribute to such Lender its Applicable Percentage for Loans thereof in Dollars
and in the same funds as those received by Agent.

(ii) If any payment received by Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to Agent for the
account of the L/C Issuer its Applicable Percentage thereof on demand of Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally;

(vi) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;

(vii) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

 

-35-



--------------------------------------------------------------------------------

(viii) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s grossly negligent or
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g) Cash Collateral. (i) Upon the request of Agent, (A) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing which is an Unreimbursed Amount, or
(B) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Company shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations in an amount
equal to 105% thereof.

(ii) In addition, if Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Company shall Cash Collateralize the L/C Obligations in an amount
equal to the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.

 

-36-



--------------------------------------------------------------------------------

(iii) Agent may, at any time and from time to time after the initial deposit of
Cash Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations by maintaining Cash
Collateral in an amount not to exceed 105% of the Dollar Equivalent of the
applicable limitation provided in this Agreement.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall
not be responsible to the Company for, and the L/C Issuer’s rights and remedies
against the Company shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade (BAFT), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(i) Letter of Credit Fees. The Company shall pay to Agent, for the account of
each Lender in accordance with its Applicable Percentage, in Dollars, a Letter
of Credit fee (the “Letter of Credit Fee”) for each standby Letter of Credit
equal to the Applicable Rate times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit and for each commercial Letter
of Credit equal to an amount calculated in accordance with Agent’s standard fee
Schedule as in effect from time to time. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each standby Letter of Credit shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

(j) Documentary and Processing Charges Payable to L/C Issuer. The Company shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such individual customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

-37-



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Company shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall bear interest at a rate per annum equal to the Daily
LIBOR Rate plus the Applicable Rate in accordance with Section 2.08. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and Agent, which may be
given by telephone. Each such notice must be received by the Swing Line Lender
and Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $500,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and Agent of a written Swing Line Loan Notice, appropriately completed
and, if in writing, signed by a Responsible Officer of the Company. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with Agent (by telephone or in writing) that
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from Agent (including at the request of any Lender) prior to 2:00 p.m. on the
date of the proposed Swing Line Borrowing (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company at its
office by crediting the account of the Company on the books of the Swing Line
Lender in Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make an Alternate
Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Alternate Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 5.02. The Swing Line Lender shall furnish the
Company with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Loan Notice available to
Agent in Same Day Funds (and Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line

 

-38-



--------------------------------------------------------------------------------

Lender at Agent’s Office for Dollar-denominated payments not later than 1:00
p.m. on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made an Alternate Base Rate Committed Loan to the Company in such
amount. Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(1), the request for
Alternate Base Rate Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in’ the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of Agent, plus interest thereon from the date of
such demand to the date such amount is returned, at a rate per annum equal to
the applicable Overnight Rate. Agent will make such demand upon the request of
the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Alternate Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of Swing Line Lender.

 

-39-



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments. (a) Within one (1) Business Day after receipt by American
Vanguard or any of its Subsidiaries of Net Cash Proceeds of any Equity Offering,
the Company shall prepay or cause to be prepaid Loans in an amount equal to 50%
of such Net Cash Proceeds; provided, that the Company shall not be required to
make any such prepayment from Net Cash Proceeds received prior to December 30,
2014 to the extent that such prepayment would subject any hedge then outstanding
to treatment as a speculative hedge under GAAP. After payment in full of all
Loans, such amount shall be applied to Cash Collateralize L/C Obligations.

(b) Each Borrower may, upon notice from the Company to Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) on the date of prepayment of Alternate Base Rate
Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $5,000,0001,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$5,000,000the Dollar Equivalent of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iv) any prepayment of Alternate Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $500,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Company, the applicable Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Prepayment of a Eurocurrency Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

(c) The Company may, upon notice to the Swing Line Lender (with a copy to
Agent), at any time or from time to time, voluntarily prepay Swing Line Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Swing Line Lender and Agent not later than 1:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $500,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Company, the Company shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(d) If Agent notifies the Company at any time that the Total Outstandings at
such time exceed an amount equal to 105% of the Aggregate Commitments then in
effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans and/or the Company shall Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Aggregate
Commitments then in effect; provided, however, that, subject to the provisions
of Section 2.03(g)(ii), the Company shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05 unless after the prepayment in
full of the Loans the Total Outstandings exceed the Aggregate Commitments then
in effect. Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations with respect to the risk that was required to be Cash
Collateralized.

 

-40-



--------------------------------------------------------------------------------

(e) If Agent notifies the Company at any time that the Outstanding Amount of all
Loans and L/C Obligations denominated in Alternative Currencies at such time
exceeds an amount equal to 105% of the Alternative Currency Sublimit then in
effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans and/or Cash Collateralize Letters of Credit in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

2.06 Termination or Reduction of Commitments. (a) The Company may, upon notice
to Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by Agent not later than 11:00 a.m. five Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Alternative Currency Sublimit, the Letter of Credit Sublimit, the Designated
Borrower Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. Agent will promptly notify the Lenders of any such notice of termination
or reduction of the Aggregate Commitments. The amount of any such Aggregate
Commitment reduction shall not be applied to the Alternative Currency Sublimit
or the Letter of Credit Sublimit unless otherwise specified by the Company. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

2.07 Repayment of Loans. (a) Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.

(b) On the tenth consecutive Business Day when the Outstanding Amount of Swing
Line Loans exceeds $5,000,000 the Company shall repay the amount of such excess
on such day, and, in any event, the Outstanding Amount of all Swing Line Loans
on the Maturity Date.

2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Alternate Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Daily LIBOR Rate plus the
Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations (other than the Cash Management Obligations and the
Permitted Hedge Obligations) hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

-41-



--------------------------------------------------------------------------------

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) The Company shall pay to Agent, for the account of each Lender in accordance
with its Applicable Percentage, an unused fee equal to the Applicable Rate times
the actual daily amount by which the aggregate Revolving Commitments exceed the
sum of the Outstanding Amount of Committed Loans and Swing Line Loans and the
Outstanding Amount of L/C Obligations. The revolving unused fee shall accrue at
all times during the Availability Period for Committed Loans, including at any
time during which one or more of the conditions in Article V is not met, and
shall be due and payable in arrears on the last Business Day of each March,
June, September and December commencing with the first such date to occur after
the Closing Date and on the last day such Availability Period.

(b) Other Fees. (i) The Company shall pay to Agent for its own account, in
Dollars, fees in the amounts and at the times specified in the Agent Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing as set forth in the Agent Fee Letter in
the amounts and at the times so specified. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. (a) All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year) and, in the case of interest in respect of
Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day. Each determination by
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated LeverageFunded Debt Ratio as calculated by
the Company as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated LeverageFunded Debt Ratio would have resulted in
higher pricing for such period, each Borrower shall immediately and
retroactively be obligated to pay to Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid by such Borrower for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIIIIX. The Borrowers’
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all Obligations hereunder.

 

-42-



--------------------------------------------------------------------------------

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Agent in the ordinary course of business. The accounts or records maintained by
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of Agent in respect of such matters, the accounts and
records of Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through Agent, such Borrower shall
execute and deliver to such Lender (through Agent) a Note, which shall evidence
such Lender’s Loans to such Borrower in addition to such accounts or records.
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and Agent shall maintain in accordance with its usual practice accounts
or records evidencing the purchases and sales by such Lender of participations
in Letters of Credit and Swing Line Loans. In the event of any conflict between
the accounts and records maintained by Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error.

2.12 Payments Generally; Agent’s Clawback. (a) General. All payments to be made
by the Borrowers shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrowers hereunder
shall be made to Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Agent’s Office in such Alternative Currency
and in Same Day Funds not later than the Applicable Time specified by Agent on
the dates specified herein. Without limiting the generality of the foregoing,
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. Agent will promptly distribute to each Lender its
Applicable Percentage for the applicable Loans (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by Agent (i) after 2:00
p.m., in the case of payments in Dollars, or (ii) after the Applicable Time
specified by Agent in the case of payments in an Alternative Currency, shall in
each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Agent. Unless Agent shall have
received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurocurrency Rate Loans (or, in the case of any Committed Borrowing
of Alternate Base Rate Loans, prior to 12:00 noon on the date of such Committed
Borrowing) that such Lender will not make available to Agent such Lender’s share
of such Committed Borrowing, Agent may assume that such Lender has made such
share available on such date in’ accordance with Section 2.02 (or, in the case
of a Committed Borrowing of Alternate Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Committed Borrowing available to Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
such Borrower, the interest

 

-43-



--------------------------------------------------------------------------------

rate applicable to Alternate Base Rate Loans. If such Borrower and such Lender
shall pay such interest to Agent for the same or an overlapping period, Agent
shall promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to Agent, then the amount so paid shall constitute such
Lender’s Committed Loan included in such Committed Borrowing. Any payment by
such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to Agent.

(ii) Payments by Borrowers; Presumptions by Agent. Unless Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
Agent for the account of the Lenders or the L/C Issuer hereunder that such
Borrower will not make such payment, Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to Agent, at the Overnight Rate.

A notice of Agent to any Lender or the Company with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender to any Borrower as provided
in the foregoing provisions of this Article II, and such funds are not made
available to such Borrower by Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, Agent shall return such funds (in like funds
as received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
Applicable Percentage thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify Agent of such fact, and (b) purchase (for
cash at face value) participations in the Committed Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

-44-



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Designated Borrowers. (a) Effective as of the date hereof each Dutch
Borrower shall be a “Designated Borrower” hereunder and may receive Loans for
its account on the terms and conditions set forth in this Agreement.

(b) The Company may at any time, upon not less than 20 Business Days’ notice
from the Company to Agent (or such shorter period as may be agreed by Agent in
its sole discretion), designate any additional Foreign Subsidiary of the Company
(an “Applicant Borrower”) as a Designated Borrower to receive Loans hereunder by
delivering to Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit G (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein, Agent
and the Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel, Security Documents (to the extent that Agent,
in its reasonable discretion, determines that the cost of taking such action is
not excessive in relation to the value afforded thereby) and other documents or
information, in form, content and scope reasonably satisfactory to Agent, as may
be required by Agent or the Required Lenders in their sole discretion, and Notes
signed by such new Borrowers to the extent any Lenders so require. If Agent and
the Required Lenders agree that an Applicant Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, Agent shall send a notice in substantially the form of Exhibit H (a
“Designated Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Borrower to receive Loans hereunder, on the terms and conditions
set forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Committed Loan Notice or Letter of Credit Application may be submitted by or
on behalf of such Designated Borrower until the date five Business Days after
such effective date.

(c) The Obligations of each Designated Borrower shall be several in nature.

(d) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(e) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to Agent (or such shorter period as may be agreed by
Agent in its sole discretion), terminate a Designated Borrower’s status as such,
provided that there are no outstanding Loans payable by such Designated
Borrower, or other amounts payable by such Designated Borrower on account of any
Loans made to it, as of the effective date of such termination. Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

 

-45-



--------------------------------------------------------------------------------

(f) The Agent, in its reasonable discretion, may (and shall upon written request
from the Required Lenders) from time to time, upon not less than 15 Business
Days’ notice from Agent to the Company (or such shorter period as shall be
required by the Required Lenders), terminate a Designated Borrower’s status as
such, whereupon the Loans and other Obligations of such Designated Borrower
shall immediately be repaid in full.

2.15 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to Agent
(which shall promptly notify the Lenders), the Company may from time to time,
request an increase in the Aggregate Commitments by an amount (for all such
requests) not exceeding $100,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $10,000,000, and (ii) the Company may
make a maximum of five such requests. At the time of sending such notice, the
Company (in consultation with Agent) shall specify the time period within which
each Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify Agent within such
time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.

(c) Notification by Agent; Additional Lenders. Agent shall notify the Company
and each Lender of the Lenders’ responses to each request made hereunder. To
achieve the full amount of a requested increase and subject to the approval of
Agent, the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld), the Company may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, Agent and the Company shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. Agent shall promptly notify the Company and the Lenders of the final
allocation of such increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to Agent a certificate of each Loan Party
dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase and (ii) in the case of the Company, certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article VI and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in Section 6.01(a)
shall be deemed to refer to the most recent audited and unaudited financial
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 and (B) no Default exists or will result from such increase. The
Borrowers shall prepay any Committed Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Committed Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.

(f) Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

 

-46-



--------------------------------------------------------------------------------

2.16 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of Agent or the L/C Issuer
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing that is an
Unreimbursed Amount, or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Company shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of Agent, the L/C Issuer or the Swing Line Lender, the Company
shall deliver to Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Agent. The Company, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) Agent, for the benefit of Agent, the L/C Issuer and the Lenders
(including the Swing Line Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Company or the relevant Defaulting Lender will, promptly
upon demand by Agent, pay or provide to Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of the West. The Company
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of the Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06)) or (ii) Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default (and following application as
provided in this Section 2.17 may be otherwise applied in accordance with
Section 9.03), and (y) the Person providing Cash Collateral and the L/C Issuer
or Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

 

 

-47-



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise, and
including any amounts made available to Agent by that Defaulting Lender pursuant
to Section 11.08), shall be applied at such time or times as may be determined
by Agent as follows: first, to the payment of any amounts owing by that
Defaulting Lender to Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by Agent or requested by the L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Company may request (so long as no
Default exists), to the funding of any Loans in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Agent; fifth, if so determined by Agent and the Company, to be
held in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or the Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the L/C Issuer or Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Company or any Designated Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Company against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. No Defaulting Lender (x) shall be entitled to receive any
fee pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and no Borrower shall be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
except to extent allocable to the sum of (1) the Outstanding Amount of the
Committed Loans funded by it and (2) its Applicable Percentage of the stated
amount of Letters of Credit and Swing Line Loans for which it has provided Cash
Collateral pursuant to Section 2.03, Section 2.04, Section 2.16, or
Section 2.17(a)(ii), as applicable (and the Company shall (A) be required to pay
to each of the L/C Issuer and the Swing Line Lender, as applicable, the amount
of such fee allocable to its Fronting Exposure arising from that Defaulting
Lender and (B) not be required to pay the remaining amount of such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default exists; and (ii) the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Committed Loans of that Lender.

 

-48-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Company, Agent, Swing Line Lender and the L/C
Issuer agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as Agent may determine to be necessary to cause the Loans, and the
funded and unfunded participations in Letters of Credit and Swing Line Loans, to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.17(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Company while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III. TAXES, YIELD PROTECTION, ILLEGALITY

3.01 Taxes.

(a) Defined Terms. For purposes of this Section 3.01, the term “Lender” includes
any L/C Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of Agent timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Loan Parties by a Lender (with a
copy to Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Loan Parties have not already
indemnified Agent for such Indemnified Taxes and without limiting the obligation
of the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06 and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by Agent shall be conclusive absent manifest error. Each Lender hereby
authorizes Agent to set off and apply any and all amounts at any time owing to
such Lender under any Loan Document or otherwise payable by Agent to the Lender
from any other source against any amount due to Agent under this paragraph (e).

 

-49-



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.01, the
Company shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and Agent, at the time or times reasonably
requested by the Company or Agent, such properly completed and executed
documentation reasonably requested by the Company or Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Company or Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Company or Agent as will enable the Loan Parties or Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.01(g)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. company,

(A) any Lender that is a U.S. Person shall deliver to the applicable Borrower
and Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the applicable Borrower or Agent), executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the applicable Borrower or Agent), whichever of
the following is applicable:

(iii) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(iv) executed originals of IRS Form W-8ECI;

(v) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the applicable
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN-E (or W-8BEN, as applicable); or

 

-50-



--------------------------------------------------------------------------------

(vi) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
form and substance satisfactory to Agent, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in form and substance satisfactory to Agent on behalf of each such direct and
indirect partner;

(A) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the applicable Borrower or Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the applicable Borrower or Agent to determine the
withholding or deduction required to be made; and

(B) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
applicable Borrower or Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the applicable Borrower or
Agent as may be necessary for the applicable Borrower and Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(vii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and Agent in
writing of its legal inability to do so.

(h) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Agent have any obligation to file for or otherwise pursue on behalf of a
Lender, or have any obligation to pay to any Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender, as the case
may be. If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

-51-



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through Agent, any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Alternate Base
Rate Loans to Eurocurrency Rate Loans, shall be suspended until such Lender
notifies Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the applicable
Borrowers shall, upon demand from such Lender (with a copy to Agent), prepay or,
if applicable and such Loans are denominated in Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Alternate Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans. Upon any such prepayment or conversion, the applicable Borrowers shall
also pay accrued interest on the amount so prepaid or converted and any
additional amounts necessary to compensate such Lender for costs incurred by
such Lender in making such conversion in accordance with this Section 3.02,
including any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain such Eurocurrency Loan in an
Alternative Currency.

3.03 Inability to Determine Rates. If the Required Lenders reasonably determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposits (whether in Dollars
or an Alternative Currency) are not being offered to banks in the London
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist
for determining the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or
an Alternative Currency), or (c) the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, Agent will promptly so notify the Company and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of
Alternate Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitment or other obligations or its deposits, reserves, other
liabilities or capital attributable thereto;

 

-52-



--------------------------------------------------------------------------------

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iii) (iv) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer describing in reasonable detail the
basis therefor, the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company reasonably could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time upon notice describing in reasonable detail
the basis therefor the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

-53-



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements.

(i) Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory Costs
attributable to the Obligations, then from time to time the Company will pay to
such Lender or the L/C Issuer, as the case may be, such Mandatory Costs. Such
amount shall be expressed as a percentage rate per annum and shall be payable on
the full amount of the applicable Obligations.

(ii) (e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 10 days’ prior notice
(with a copy to Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to Agent)
from time to time, the Company shall promptly compensate (or cause the
applicable Designated Borrower to compensate) such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than
an Alternate Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than an Alternate Base Rate Loan on the date or in the amount notified by the
Company or the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;

including any loss of reasonably anticipated profits, any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3:05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

-54-



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates (in any event provided that anyassignment or transfer to or
assumption by any Person of Commitments or Loans extendedwith respect to a Dutch
Borrower can only be assigned to another legal entity if the assignee will
acquire a Loan of at least EUR 100,000 (or its equivalent in another currency)
or otherwise qualifies as a PMPshall only be permitted if such Person is a
Non-Public Lender), if, in the judgment of such Lender, reasonably exercised, or
the L/C Issuer, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV. GUARANTY

4.01 Guaranty. Each Guarantor hereby absolutely and unconditionally guarantees
to the Guaranteed and Secured Parties the prompt payment and performance when
due (whether at its maturity, by lapse of time, by acceleration or otherwise) of
the Guaranteed Obligations. This is a guaranty of payment, not of collection. If
a Borrower defaults in the payment when due of the Guaranteed Obligations or any
part thereof, such Guarantor shall in lawful money of the United States pay on
demand, all sums due and owing on such Guaranteed Obligations, including all
interest, charges, fees and other sums, costs and expenses.

4.02 Guaranty to be Absolute. Each Guarantor expressly agrees that until the
Guaranteed Obligations are paid and performed in full and each and every term,
covenant and condition of this Guaranty is fully performed, such Guarantor shall
not be released by or because of: (a) any act or event which might otherwise
discharge, reduce, limit or modify such Guarantor’s obligations under this
Guaranty; (b) any waiver, extension, modification, forbearance, delay or other
act or omission of Agent or any Lender or their failure to proceed promptly or
otherwise as against a Borrower, any Guarantor or any security; (c) any action,
omission or circumstance which might increase the likelihood that such Guarantor
may be called upon to perform under this Guaranty or which might affect the
rights or remedies of such Guarantor as against a Borrower; or (d) any dealings
occurring at any time between a Borrower and any Lender, whether relating to the
Guaranteed Obligations or otherwise. Each Guarantor hereby expressly waives and
surrenders any defense to its liability under this Guaranty based upon any of
the foregoing acts, omissions, agreements, waivers or matters. It is the purpose
and intent of this Guaranty that the obligations of each Guarantor under it
shall be absolute and unconditional under any and all circumstances.

4.03 Authorized Action. Each Guarantor authorizes the Guaranteed and Secured
Parties to perform any or all of the following acts at any time in their sole
discretion, all without notice to such Guarantor and without affecting such
Guarantor’s obligations under this Guaranty: (a) alter any terms of the
Guaranteed Obligations or any part of them, including renewing, compromising,
extending or accelerating, or otherwise changing the time for payment of, or
increasing or decreasing the rate of interest on, the

 

-55-



--------------------------------------------------------------------------------

Guaranteed Obligations or any part of them; (b) take and hold security for the
Guaranteed Obligations or this Guaranty, accept additional or substituted
security for either, and subordinate, exchange, enforce, waive, release,
compromise, fail to perfect and sell or otherwise dispose of any such security;
(c) direct the order and manner of any sale of all or any part of any security
now or later to be held for the Guaranteed Obligations or this Guaranty, and
also bid at any such sale; (d) apply any payments or recoveries from a Borrower,
any other Guarantor or any other source, and any proceeds of any security, to a
Borrower’s obligations under the Credit Agreement in accordance with the Credit
Agreement or, if not so provided therein, in such manner, order and priority as
Agent and the Lenders may elect, whether or not those obligations are guaranteed
by this Guaranty or secured at the time of the application; (e) release a
Borrower of its liability for any obligations comprising the Guaranteed
Obligations or any part thereof; (f) substitute, add or release any one or more
guarantors or endorsers; and (g) in addition to the extensions of credit
accommodations under the Credit Agreement, any Lender may extend other credit to
a Borrower, and may take and hold security for the credit so extended, all
without affecting such Guarantor’s liability under this Guaranty.

4.04 Guarantors’ Waivers. Each Guarantor waives, to the fullest extent permitted
by law: (a) all statutes of limitations as a defense to any action or proceeding
brought against such Guarantor by the Guaranteed and Secured Parties; (b) any
right it may have to require the Guaranteed and Secured Parties to proceed
against a Borrower or any Guarantor, proceed against or exhaust any security
held from a Borrower or any Guarantor, or pursue any other remedy in the
Guaranteed and Secured Parties’ power to pursue; (c) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of a Borrower or any other Guarantor; (d) any defense based on: (i) any legal
disability of a Borrower or any other Guarantor, (ii) any release, discharge,
modification, impairment or limitation of the liability of a Borrower or any
Guarantor to the Guaranteed and Secured Parties from any cause, whether
consented to by the Guaranteed and Secured Parties or arising by operation of
law or from any Debtor Relief Laws and (iii) any rejection or disaffirmance of
the Guaranteed Obligations, or any part thereof, or any security held therefor,
pursuant to any such Debtor Relief Laws; (e) any defense based on any action
taken or omitted by the Guaranteed and Secured Parties in any Debtor Relief Law
proceeding involving a Borrower or any Guarantor, including any election to have
the claims of the Guaranteed and Secured Parties allowed as being secured,
partially secured or unsecured, any extension of credit by the Guaranteed and
Secured Parties to a Borrower or any Guarantor in any such proceeding, and the
taking and holding by Agent or any Lender of any security for any such extension
of credit; (f) all presentments, demands for performance, notice of intention to
accelerate, notice of acceleration, notices of nonperformance, protests, notices
of protest, notices of dishonor, notices of acceptance of this Guaranty and of
the existence, creation, or incurring of new or additional indebtedness, and
demands and notices of every kind; and (g) any defense based on or arising out
of any defense that a Borrower or any Guarantor may have to the payment or
performance of the Guaranteed Obligations or any part of them.

4.05 Waivers of Subrogation and Other Rights. (a) Upon a default by a Borrower,
the Guaranteed and Secured Parties, in their sole discretion, without prior
notice to or consent of the Guarantors, may elect to: (i) foreclose either
judicially or nonjudicially against any real or personal property security it
may hold for the Guaranteed Obligations, (ii) accept a transfer of any such
security in lieu of foreclosure, (iii) compromise or adjust the Guaranteed
Obligations or any part thereof or make any other accommodation with a Borrower
or any Guarantor, or (iv) exercise any other remedy against a Borrower, any
Guarantor or any security. No such action by the Guaranteed and Secured Parties
shall release or limit the liability of the Guarantors, who shall remain liable
under this Guaranty after the action, even if the effect of the action is to
deprive the Guarantors of any subrogation rights, rights of indemnity, or other
rights to collect reimbursement from a Borrower or any Guarantor for any sums
paid to the Guaranteed and Secured Parties, whether contractual or arising by
operation of law or otherwise. Each Guarantor expressly agrees that under no
circumstances shall it be deemed to have any right, title, interest or claim in
or to any real or personal property to be held by the Guaranteed and Secured
Parties or any third party after any foreclosure or transfer in lieu of
foreclosure of any security for the Guaranteed Obligations.

(b) Regardless of whether any Guarantor may have made any payments to the
Guaranteed and Secured Parties, each Guarantor forever waives: (i) all, rights
of subrogation, all rights of indemnity, and any other rights to collect
reimbursement from a Borrower and any other Guarantor for any

 

-56-



--------------------------------------------------------------------------------

sums paid to the Guaranteed and Secured Parties, whether contractual or arising
by operation of law (including the Bankruptcy Code or any successor or similar
statute) or otherwise, (ii) all rights to enforce any remedy that Agent or any
Lender may have against a Borrower or any other Guarantor, and (iii) all rights
to participate in any security now or later to be held by the Guaranteed and
Secured Parties for the Guaranteed Obligations.

4.06 Right to Non judicially Foreclose. The Guaranteed and Secured Parties may,
at their election, foreclose on any security held for the Guaranteed Obligations
by one or more judicial or nonjudicial sales, or exercise any other right or
remedy the Guaranteed and Secured Parties may have against a Borrower, or any
security, without affecting or impairing in any way the liability of the
Guarantors hereunder except to the extent the Guaranteed Obligations have, been
paid. Each Guarantor unconditionally and irrevocably waives all rights and
defenses that such Guarantor may have because the Guaranteed Obligations are or
become secured by real property. This means, among other things: (a) the
Guaranteed and Secured Parties may collect from the Guarantors without first
foreclosing on any real or personal property collateral pledged by a Borrower;
(b) if the Guaranteed and Secured Parties foreclose on any real property
collateral pledged by a Borrower: (i) the amount of the Guaranteed Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(ii) the Guaranteed and Secured Parties may collect from the Guarantors even if
such foreclosure operates, pursuant to applicable law, to impair or extinguish
any right of the Guarantors against a Borrower or each other. Each Guarantor
understands and acknowledges that if the Guaranteed and Secured Parties
foreclose judicially or nonjudicially against any real property security for a
Borrower’s obligations, such foreclosure could impair or destroy any right or
ability that such Guarantor may have to seek reimbursement, contribution, or
indemnification for any amounts paid by such Guarantor under this Guaranty. Each
Guarantor further understands and acknowledges that in the absence of this’
waiver such potential impairment or destruction of such Guarantor’s rights, if
any, may entitle such Guarantor to assert a defense to this Guaranty based on
California Code of Civil Procedure §580d as interpreted in Union Bank v:
Gradsky, 265 Cal. App. 2d 40, 71 Cal. Rptr. 64 (1968), on the grounds, among
others, that the Guaranteed and Secured Parties should be estopped from pursuing
such Guarantor because the Guaranteed and Secured Parties’ election to foreclose
may have impaired or destroyed such subrogation, reimbursement, contribution, or
indemnification rights of such Guarantor. By execution of this Guaranty, each
Guarantor intentionally, freely, irrevocably, and unconditionally: (i) waives
and relinquishes that defense and agrees that such Guarantor of the same
Guaranteed Obligations will be liable, on a joint and several basis, under this
Guaranty even though the Guaranteed and Secured Parties had foreclosed
judicially or nonjudicially against any real or personal property collateral for
a Borrower’s obligations; (ii) agrees that such Guarantor will not assert that
defense in any action or proceeding which the Guaranteed and Secured Parties may
begin to enforce this Guaranty; and (iii) acknowledges and agrees that the
rights and defenses waived by such Guarantor in this Guaranty include any right
or defense that such Guarantor may have or be entitled to assert based on or
arising out of any one or more of California Code of Civil Procedure §§580a,
580b, 580d, or 726, or California Civil Code §2848. Without limiting the
foregoing, each Guarantor waives all rights and defenses arising out of an
election of remedies by the Guaranteed and Secured Parties, even though that
election of remedies, such as nonjudicial foreclosure with respect to security
for the Guaranteed Obligations, has destroyed such Guarantor’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure. Each Guarantor
intentionally, freely, irrevocably and unconditionally waives and relinquishes
all rights which may be available to it under any provision of California law or
under any California judicial decision, including, without limitation,
Section 580a and 726(b) of the California Code of Civil Procedure, to limit the
amount of any deficiency judgment or other judgment which may be obtained
against such Guarantor under this Guaranty to not more than the amount by which
the unpaid Guaranteed Obligations plus all other indebtedness due from a
Borrower under the Credit Agreement, the other Loan Documents, the Cash
Management. Agreement and the Permitted Hedge Agreement exceeds the fair market
value or fair value of any real or personal property securing said Guaranteed
Obligations and any other indebtedness due from the Loan Parties under the Loan
Documents, the Cash Management Agreements and the Permitted Hedge Agreements;
including, without limitation, all rights to an appraisement of, judicial or
other hearing on, or other determination of the value of said property. Each
Guarantor acknowledges and agrees that, as a result of the foregoing waiver, the
Guaranteed and Secured Parties may be entitled to recover from such Guarantor an
amount which, when combined with the value of any real or personal property
foreclosed upon by the Guaranteed and

 

-57-



--------------------------------------------------------------------------------

Secured Parties (or the proceeds of the sale of which have been received by the
Guaranteed and Secured Parties) and any sums collected by the Guaranteed and
Secured Parties from a Borrower or other persons, might exceed the amount of the
Guaranteed Obligations plus all other indebtedness due from a Borrower under the
Loan Documents, the Cash Management Agreements and the Permitted Hedge
Agreements.

4.07 Revival and Reinstatement. If the Guaranteed and Secured Parties are
required to pay, return or restore to a Borrower or any other Person any amounts
previously paid on the Guaranteed Obligations because of any proceeding under
any Debtor Relief Laws, any stop notice or any other reason, the obligations of
the Guarantors shall be reinstated and revived, and the rights of the Guaranteed
and Secured Parties shall continue with regard to such amounts, all as though
they had never been paid.

4.08 Information Regarding a Borrower. Before signing this Guaranty, each
Guarantor investigated the financial condition and business operations of the
Loan Parties and such other matters as such Guarantor deemed appropriate to
assure itself of each Loan. Party’s ability to discharge its obligations under
the Loan Documents, the Cash Management Agreements and the Permitted Hedge
Agreements. Each Guarantor assumes full responsibility for that due diligence,
as well as for keeping informed of all matters which may affect a Borrower’s
ability to pay and perform its obligations hereunder. The Guaranteed and Secured
Parties do not have any duty to disclose to the Guarantors any information which
they may have or receive about a Borrower’s financial condition, business
operations, or any other circumstances bearing on its ability to perform.

4.09 Subordination. Any rights of the Guarantors, whether now existing or later
arising, to receive payment on account of any Indebtedness (including interest)
owed to it by a Borrower or any subsequent owner of any real property collateral
for the Guaranteed Obligations, or to withdraw capital invested by it in a
Borrower, or to receive distributions from a Borrower, shall at all times be
subordinate as to Lien and time of payment and in all other respects to the full
and prior repayment to the Guaranteed and Secured Parties of the Guaranteed
Obligations. Each Guarantor shall not be entitled to enforce or receive payment
of any sums hereby subordinated until the Guaranteed Obligations have been paid
and performed in full and any such sums received in violation of this Guaranty
shall be received by such Guarantor in trust for the Guaranteed and Secured
Parties.

4.10 Additional and Independent Obligations. Each Guarantor’s obligations under
this Guaranty are in addition to its obligations under any other existing or
future guaranties, each of which shall remain in full force and effect until it
is expressly modified or released in a writing signed by the beneficiary of such
other guaranty or guaranties. Each Guarantor’s obligations under this Guaranty
are independent of those of a Borrower on the Guaranteed Obligations. The
Guaranteed and Secured Parties may bring a separate action, or commence a
separate reference or arbitration proceeding against a Guarantor without first
proceeding against a Borrower, any other Person or any security that Agent or
any Lender may hold, and without pursuing any other remedy. The Guaranteed and
Secured Parties rights under this Guaranty shall not be exhausted by any action
by the Guaranteed and Secured Parties until the Guaranteed Obligations have been
paid and performed in full.

4.11 Foreign Subsidiary Limitations. Notwithstanding anything in this Guaranty
or in this Agreement, as a whole, to the contrary, nothing in this Agreement
shall be construed to (a) constitute a guarantee by a Foreign Subsidiary of
Obligations other than its Guaranteed Obligations or (b) provide collateral
security for any Obligations other than its Guaranteed Obligations.

4.12 Joinder by Guarantors. Any Person that executes and delivers a Joinder to
this Agreement substantially in the form of Exhibit K in accordance with this
Agreement on or after the Closing Date shall be an Affiliate Guarantor for all
purposes of this Agreement.

4.13 Appointment of Company. Each of the Guarantors hereby appoints the Company
to act as its agent for all purposes of this Agreement and the other Loan
Documents and agrees that (a) the Company may execute such documents on behalf
of such Guarantor as the Company deems appropriate in its sole discretion and
each Guarantor shall be obligated by all of the terms of any such document
executed on its behalf, (b) any notice or communication delivered by Agent or
the Lender to the Company shall be deemed delivered to each Guarantor and
(c) Agent or the Lenders may accept, and be permitted to rely on, any document,
instrument or agreement executed by the Company on behalf of each Guarantor.

 

-58-



--------------------------------------------------------------------------------

4.14 Eligible Contract Participants. No Guarantor shall be deemed under this
Article IV to be a guarantor of any Permitted Hedge Obligations if such
Guarantor was not an “Eligible Contract Participant” as defined in §1a(18) of
the Commodity Exchange Act (“CEA”), as further defined and modified by the final
rules issued jointly by the Commodity Futures Trading Commission and the
Securities and Exchange Commission as published in 77 FR 30596 (May 23, 2012)
(as amended, modified or replaced from time to time, collectively, the “ECP
Rules”), at the time the guaranty of such obligations was entered into and to
the extent that the providing of such guaranty by such Guarantor would violate
the ECP Rules or any other applicable law or regulation; provided however that
in determining whether any Guarantor is an “Eligible Contract Participant” under
the ECP Rules, the guaranty of the Secured Obligations of such Guarantor under
this Article X by a Guarantor that qualifies as an “Eligible Contract
Participant” under §1a(18)(A)(v)(I) of the CEA shall be taken into account.

ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to Agent and each of the Lenders:

(i) executed counterparts of this Agreement, any Security Documents required by
Agent in addition to Existing Loan Documents and any other Loan Documents,
sufficient in number for distribution to Agent, each Lender and the Company and
an Intercompany Note and Subordination Agreement substantially in the form of
Exhibit F to this Agreement;

(ii) if any Lender requests a Note, a Note executed by the Borrowers in favor of
such Lender;

(iii) such certificates of incorporation or organization, by laws, operating
agreements, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as Agent
may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party, including, but not limited to, with respect to AMVAC
Netherlands, a copy of the resolutions of the managing board of AMVAC
Netherlands and, with respect to AMVAC CV, a copy of the resolutions of the
meeting of partners of AMVAC CV;

(iv) such documents and certifications as Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect, including, but not limited to, with respect to AMVAC
Netherlands, a copy of (a) the deed of incorporation (oprichtingsakte), (b) an
original extract of the commercial register (uittreksel) and (c) an up to date
shareholders register (aandeelhoudersregister) and, with respect to AMVAC CV, a
copy of the limited partnership agreement;

(v) a favorable opinion of counsel to the Loan Parties addressed to Agent and
each Lender, as to the matters satisfactory to Agent and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

 

-59-



--------------------------------------------------------------------------------

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 5.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

(ix) a duly completed Compliance Certificate of the Company as of March 31, 2013
calculated based on the financial covenants contained in this Agreement, signed
by a Responsible Officer of the Company;

(x) evidence that all filings, registrations and recordings have been made in
the appropriate governmental offices, and all other action has been taken, which
shall be necessary to create, in favor of Agent, a perfected first priority Lien
on the Collateral; and

(xi) such other assurances, certificates, documents, consents or opinions as
Agent, the L/C Issuer or the Required Lenders reasonably may require.

(b) Any fees (including under the Agent Fee Letter) required to be paid on or
before the Closing Date shall have been paid.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
reasonably satisfactory to a Lender unless Agent shall have received notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.

(c) Unless waived by Agent, the Company shall have paid all reasonable fees,
charges and disbursements of counsel to Agent (directly to such counsel if
requested by Agent) to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and Agent).

5.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Loan Parties contained in
Article VI and (ii) each Loan Party contained in each Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in Section 6.01(a)
shall be deemed to refer to the most recent audited financial statements
furnished pursuant to clause (a) of Section 7.01, and the representations and
warranties contained in Section 6.01(b) shall be deemed to refer to the most
recent balance sheet furnished pursuant to clauses (a) or (b) of Section 7.01.

 

-60-



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of Agent.

(e) Agent shall have received, in form and substance reasonably satisfactory to
it, such other assurances, certificates, documents or consents related to the
foregoing as Agent or the Required Lenders reasonably may require. In the case
of a Credit Extension to be denominated in an Alternative Currency, there shall
not have occurred any change in national or international financial, political
or economic conditions or currency exchange rates or exchange controls which in
the reasonable opinion of Agent, the Required Lenders (in the case of any Loans
to be denominated in an Alternative Currency) or the L/C Issuer (in the case of
any Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to Agent and the Lenders, that:

6.01 Financial Condition; No Change. (a) The Audited Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of American Vanguard and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of American
Vanguard and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

(b) The balance sheets of American Vanguard most recently delivered to the
Lenders, and the statements of income or operations, shareholders’ equity and
cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of American Vanguard as of the date thereof and its results
of operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

6.02 Corporate Existence; Power; Etc. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite

 

-61-



--------------------------------------------------------------------------------

governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i), or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

6.03 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries (other than under the Loan Documents) or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

6.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

6.05 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or, required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

6.06 Litigation. Except as disclosed in SEC Filings made to date, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Company after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against American Vanguard or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect, and there has been no
material adverse change in the status, or financial effect on American Vanguard
or any Subsidiary thereof, of such matters.

6.07 No Default. Neither American Vanguard nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

6.08 Ownership of Property; Liens. Each of American Vanguard and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of American Vanguard and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 8.01.

6.09 Insurance. The properties of American Vanguard and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.

6.10 Taxes. American Vanguard and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties,

 

-62-



--------------------------------------------------------------------------------

income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against American Vanguard or any Material Subsidiary
that would, if made, have a Material Adverse Effect.

6.11 Margin Regulations; Investment Company Act. (a) No Borrower is engaged and
will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

(b) None of the Borrowers, any Person Controlling any Borrower, or any Material
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

6.12 Subsidiaries. Except as disclosed to the extent required by Law in SEC
Filings made to date, American Vanguard has no Subsidiaries, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party in the amounts
specified in the SEC Filings free and clear of all Liens. No Borrower has any
equity investments in any other corporation or entity other than those
specifically disclosed, to the extent required by Law, in the SEC Filings. All
of the outstanding Equity Interests in each Borrower have been validly issued
and are fully paid and nonassessable.

6.13 ERISA Compliance. (a) Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws. Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of each Loan Party, nothing has occurred which would
prevent, or cause the loss of, such qualification. Each Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b) There are no pending or, to the best knowledge of each Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transactionProhibited Transaction
or violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c) Individually or in the aggregate, (i) no ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability. under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA that reasonably could be expected to have a Material Adverse Effect.

6.14 Disclosure. American Vanguard has disclosed to Agent and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Company represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

 

-63-



--------------------------------------------------------------------------------

6.15 Compliance with Laws. American Vanguard and each Material Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

6.16 Environmental Compliance. To the best of its knowledge, (a) the operations
of American Vanguard and each of its Subsidiaries comply substantially, and
during the term of this Agreement will at all times comply substantially, in all
material respects with all applicable Environmental Laws; (b) American Vanguard
and each of its Subsidiaries has obtained licenses, permits, authorizations and
registrations required under applicable Environmental Law (“Environmental
Permits”) and necessary for its ordinary operations, all such Environmental
Permits are in good standing, and American Vanguard and each of its Subsidiaries
is in compliance with all material terms and conditions of such Environmental
Permits where any failure to comply reasonably could be expected to have a
Material Adverse Effect; (c) neither American Vanguard nor any of its
Subsidiaries nor any of their respective present properties or operations are
subject to any outstanding written order from or agreement with any Governmental
Authority nor subject to any judicial or docketed administrative proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous Material not
previously disclosed; and (d) there are no Hazardous Materials or other
conditions or circumstances existing, or arising from operations prior to the
date of this Agreement, with respect to any property of American Vanguard or any
of its Subsidiaries that would reasonably be expected to give rise to
Environmental Claims that reasonably could be expected to have a Material
Adverse Effect. In addition (i) neither American Vanguard nor any of its
Subsidiaries has or maintains any underground storage tanks which are not
properly registered or permitted under applicable Environmental Laws or which
are leaking or disposing of Hazardous Materials off-site, and (ii) each of
American Vanguard and its Subsidiaries has notified all of its employees of the
existence, if any, of any health hazard arising from the conditions of their
employment required to be disclosed by any applicable Environmental Law and have
met all notification requirements under Title III of CERCLA and all other
applicable Environmental Law.

6.17 Security Documents. The Security Documents are effective to create in favor
of Agent, for the benefit of the Guaranteed and Secured Parties, a legal, valid
and enforceable security interest in the Collateral and, when duly recorded or
filed, the Liens granted under the Security Documents will constitute a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the grantors thereunder in such Collateral, subject to the effect of
applicable bankruptcy and similar Laws affecting the rights of creditors
generally and the effect of equitable principles whether applied in an action at
Law or a suit at equity.

6.18 Solvency. American Vanguard and each of its Subsidiaries is Solvent after
giving effect to each of the Loan Documents.

6.19 Intellectual Property; Licenses, Etc. American Vanguard and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of each Loan Party, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by American Vanguard or any
Material Subsidiary infringes upon any rights held by any other Person. No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of each Loan Party, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

-64-



--------------------------------------------------------------------------------

6.20 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to Agent and the Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

6.21 OFAC. Neither American Vanguard, nor any of its Subsidiaries, or, to the
knowledge of American Vanguard and its Subsidiaries, any director, officer,
employee, agent or representative thereof is an individual or entity that is
controlled by individuals or entities that are (i) currently the subject of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, Her
Majesty’s Treasury Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other sanctions
authority having jurisdiction over American Vanguard’s or any of its
Subsidiary’s respective operations or (iii) located, organized or resident in a
Designated Jurisdiction.

6.22 Anti-Corruption Laws. American Vanguard and its Subsidiaries have conducted
their business in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures reasonably designed to promote and achieve
compliance with such laws.

6.23 EEA Financial Institutions. No Borrower is an EEA Financial Institution.

ARTICLE VII. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder or under any other Loan Document shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each Borrower and
each Guarantor shall, and shall (except in the case of the covenants set forth
in Sections 7.01, Section 7.02 and 7.06) cause each Subsidiary to:

 

-65-



--------------------------------------------------------------------------------

7.01 Financial Statements. Deliver to Agent a sufficient number of copies for
delivery by Agent to each Lender, in form and detail reasonably satisfactory to
Agent and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of American Vanguard, a consolidated balance sheet of American
Vanguard and its Subsidiaries as at the end of such fiscal year together with
consolidated statements of income, stockholders’ equity and statements of cash
flow of American Vanguard and its Subsidiaries for such year presented fairly in
accordance with GAAP and accompanied by an unqualified report of a firm of
independent certified public accountants acceptable to Agent and, upon issuance,
a copy of any management letter issued in connection therewith by such certified
public accountants; and

(b) as soon as available, but in any even within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of American Vanguard (and
within ninety (90) days after the last fiscal quarter in each fiscal year),
consolidated statements of income, stockholders’ equity and cash flows for
American Vanguard and its subsidiariesSubsidiaries for the period just ended
together with the related balance sheet of American Vanguard and its
Subsidiaries as of the end of such period prepared by American Vanguard,
together with a certificate of the chief financial officer of American Vanguard
stating that to the best of his or her knowledge and belief such financial
statements are prepared in accordance with GAAP, subject to normal year -end
adjustments.

7.02 Certificates; Other Information. Deliver to Agent a sufficient number of
copies for delivery by Agent to each Lender, in form and detail reasonably
satisfactory to Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company;

(b) promptly after any request by Agent or any Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any Subsidiary, or any audit of any of them;

(c) within one hundred and twenty (120) days after the end of each fiscal year,
a company-prepared budget for the then current year in form and detail
satisfactory to Agent;

(d) promptly, copies of all SEC Filings (including Form 10Q within 45 days after
the end of each fiscal quarter and Form 10K within 90 days after the end of each
fiscal year) and any other regular, periodic or special reports which American
Vanguard or any of its Subsidiaries files, or is required to file, with any
national securities exchange and copies of each notice or other material
correspondence from the Securities and Exchange Commission or comparable agency
concerning any investigation or possible investigation or other inquiry
regarding financial or other operation results of any Loan Party or any
Subsidiary thereof; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 7.01(a), Section 7.01(b),
Section 7.02(c) or Section 7.02(d) (to the extent any such documents are
included in SEC Filings) may be delivered electronically and, if so delivered,
shall be deemed to have been delivered on the date (i) on which American
Vanguard posts such documents or provides a link thereto on American Vanguard’s
website on the Internet at an address

 

-66-



--------------------------------------------------------------------------------

provided to Agent and each Lender; or (ii) on which documents are posted on
American Vanguard’s behalf on an Internet or intranet website, if any, to which
each Lender and Agent have access (whether a commercial, third-party website or
sponsored by Agent); provided, however, that (i) American Vanguard shall deliver
paper copies of documents to Agent or any Lender that requests American Vanguard
to deliver such paper copies until a written request to cease delivering paper
copies is given to American Vanguard by such recipient and (ii) American
Vanguard shall notify Agent and each Lender (by telecopier or electronic mail)
of the posting of any such documents and provide to Agent by electronic mail
electronic versions of such documents. Notwithstanding anything contained
herein, in every instance, American Vanguard shall be required to deliver paper
copies of the Compliance Certificate required by Section 7.02(a) to Agent.
Except for such Compliance Certificates, Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event, shall have no responsibility to monitor compliance by American
Vanguard with any request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each Loan Party hereby acknowledges that (a) Agent may make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Loan parties hereunder (collectively, “Borrower Materials”) by posting
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to American Vanguard or its securities) (each, a “Public Lender”). Each Loan
Party hereby agrees that so long as American Vanguard is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering-or is actively contemplating issuing any such securities
(w) any Borrower Materials that are not to be made available to Public Lenders
shall be clearly and conspicuously marked “CONFIDENTIAL” which, at a minimum,
shall mean that the word “CONFIDENTIAL” shall appear prominently on the first
page thereof; (x) by not marking Borrower Materials “CONFIDENTIAL,” the Loan
Parties shall be deemed to have authorized Agent to treat such Borrower
Materials as not containing any material non-public information with respect to
American Vanguard or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials not marked “CONFIDENTIAL” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) Agent shall be entitled to treat any Borrower
Materials that are marked “CONFIDENTIAL” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

7.03 Payment of Indebtedness. Pay, discharge or otherwise satisfy at or before
maturity or before it becomes delinquent, defaulted or accelerated, as the case
may be, all its indebtedness (including taxes), except Indebtedness being
contested in good faith and for which provision is made to the satisfaction of
Agent for the payment thereof in the event American Vanguard or any of its
Subsidiaries is found to be obligated to pay such Indebtedness and which
Indebtedness is thereupon promptly paid by such Person.

7.04 Maintenance of Existence and Properties. Maintain its corporate existence
and maintain all rights, privileges, licenses, approvals, franchises, properties
and assets necessary or desirable in the normal conduct of its business, and
comply with all Contractual Obligations and Law. Any violation of a Law shall be
corrected within thirty (30) days (or such other period as agreed upon by the
Lenders) of the receipt of a citation or knowledge of such violation by American
Vanguard, the Company or any Guarantor.

7.05 Inspection of Property; Books and Records; Discussions. Permit
representatives and independent contractors of Agent and each of the Lenders to
(i) visit and inspect any of its properties to examine its corporate, financial
and operating records, (ii) make copies of any of the foregoing or abstracts
therefrom, and (iii) to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Company; provided, however, that when an
Event of Default exists, Agent and any Lender (and any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice to the Company.

 

-67-



--------------------------------------------------------------------------------

7.06 Notices. Give prompt written notice to Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of any (i) breach or non-performance of, or any default under, a Contractual
Obligation of American Vanguard or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between American Vanguard or any
Subsidiary and any Governmental Authority or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting American
Vanguard or any Subsidiary, including pursuant to any applicable Environmental
Laws, that in each case has resulted or could reasonably be expected to result
in liability to American Vanguard or any Subsidiary in the amount of at least
the Threshold Amount;

(d) of the occurrence of any ERISA Event that has resulted or could reasonably
be expected to result in liability to American Vanguard or any Subsidiary in the
amount of at least the Threshold Amount; and

(e) of any material change in accounting policies or financial reporting
practices by American Vanguard or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.06(a). shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

7.07 Maintenance of insurance. Obtain and maintain insurance with responsible
companies in such amounts and against such risks as are usually carried by
corporations engaged in similar businesses similarly situated, including,
without limitation, product liability insurance with a coverage amount of not
less than $75,000,000.00, and furnish Agent on request full information as to
all such insurance. Agent for the benefit of the Guaranteed and Secured Parties
shall be named as loss payee and an additional insured on all policies of
insurance maintained as required hereunder.

7.08 Environmental Compliance.

(a) Conduct its operations and keep and maintain all its Properties in
compliance with all applicable Environmental Laws.

(b) Give prompt written notice to Agent, but in no event later than ten days
after becoming aware, of any of the following: (i) any enforcement, cleanup,
removal or other governmental or regulatory actions instituted, completed or
threatened against American Vanguard or any of its Subsidiaries or any of their
respective Properties pursuant to any applicable Environmental Laws that
reasonably could be expected to have a Material Adverse Effect, (ii) all other
Environmental Liabilities that reasonably could be expected to have a Material
Adverse Effect, and (iii) any environmental or similar condition on any real
property adjoining or in the vicinity of its Property of which any Loan Party
has notice that could reasonably be anticipated to cause such Property or any
part thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of such property under any Environmental Laws that
reasonably could be expected to have a Material Adverse Effect.

(c) Upon the written request of Agent, each of the Loan Parties shall submit to
Agent, at such Loan Party’s sole cost and expense, at reasonable intervals, a
report providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice required pursuant
to this Section.

 

-68-



--------------------------------------------------------------------------------

(d) At all times indemnify and hold harmless Agent and the Lenders from and
against all liability arising out of any Environmental Liabilities, except those
Environmental Liabilities caused as a primary and direct result of the gross
negligence or willful misconduct of Agent or any of the Lenders as determined by
a court of competent jurisdiction by a final and nonappealable judgment.

7.09 ERISA. Furnish to Agent:

(a) Promptly and in any event within ten (10) days after a Loan Party knows or
has reason to know of the occurrence of a Reportable Event with respect to a
Plan with regard to which notice must be provided to the PBGC, a copy of such
materials required to be filed with the PBGC with respect to such Reportable
Event and in each such case a statement of the chief financial officer of any
Loan Party setting forth details as to such Reportable Event and the action
which any Loan Party proposes to take with respect thereto;

(b) Promptly and in any event within ten (10) days after any Loan Party knows or
has reason to know of any condition existing with respect to a Plan which
presents a material risk of termination of the Plan, imposition of an excise
tax, requirement to provide security to the Plan or incurrence of other
liability by any Loan Party or any ERISA Affiliate, a statement of the chief
financial officer of such Loan Party describing such condition;

(c) At least ten (10) days prior to the filing by a plan administrator of a Plan
of a notice of intent to terminate such Plan, a copy of such notice;

(d) Promptly and in no event more than ten (10) days after the filing thereof
with the Secretary of the Treasury, a copy of any application by any Loan Party
or an ERISA Affiliate for a waiver of the minimum funding standard under
Section 412 of the Code;

(e) Promptly and in any event within ten (10) days after any Loan Party knows or
has reason to know of any event or condition which might constitute grounds
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, a statement of the chief financial officer of
such Loan Party describing such event or condition;

(f) Promptly and in no event more than ten (10) days after receipt thereof by
any Loan Party or any ERISA Affiliate, a copy of each notice received by any
Loan Party or ERISA Affiliate concerning the imposition of any withdrawal
liability under section 4202 of ERISA; and

(g) Promptly after receipt thereof a copy of any notice any Loan Party or any
ERISA Affiliate may receive from the PBGC or the internal Revenue Service with
respect to any Plan or Multiemployer Plan; provided, however, that this
subparagraph (g) shall not apply to notices of general application promulgated
by the PBGC or the Internal Revenue Service.

7.10 Payment of Obligations. Except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect, pay and discharge
as the same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by American Vanguard or
such Subsidiary; (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property; and (c) all indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

7.11 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect

 

-69-



--------------------------------------------------------------------------------

7.12 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of American Vanguard or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over American Vanguard or such Subsidiary, as the case may be.
American Vanguard shall maintain at all times books and records pertaining to
the Collateral in such detail, form and scope as Agent or any Lender shall
reasonably require.

7.13 Use of Proceeds. Use the proceeds of the Credit Extensions under the
Commitments for Permitted Acquisitions, Investments in accordance with
Section 8.05, Capital Expenditures in accordance with Section 8.09, working
capital and general corporate purposes.

7.14 Collateral; Guarantors; Post Closing Matters.

(a) Promptly notify Agent of the existence of (i) a Material Subsidiary or
(ii) any Subsidiary that directly holds Equity Interests in a Material
Subsidiary or a Designated Borrower, and execute and deliver promptly, and to
cause each other Loan Party to execute and deliver promptly, to Agent, from time
to time, solely for Agent’s convenience in maintaining a record of the
Collateral, such written statements and schedules as Agent may reasonably
require designating, identifying or describing such Subsidiary and the
Collateral. The failure by the Company or any other Loan Party, however, to
promptly give Agent such statements or schedules shall not affect, diminish,
modify or otherwise limit the Liens on the Collateral granted pursuant to the
Security Documents.

(b) Promptly upon any Domestic Subsidiary of American Vanguard (i) becoming a
Material Domestic Subsidiary or (ii) holding or acquiring Equity Interests in a
Designated Borrower or Material Subsidiary, cause such Domestic Subsidiary to
execute and deliver to Agent a Joinder to this Agreement pursuant to which such
Domestic Subsidiary joins in the Affiliate Guaranty to guarantee its Guaranteed
Obligations and the other applicable terms and conditions hereof and such other
Security Documents as shall reasonably be requested by Agent that are in form
and substance satisfactory to Agent granting to Agent for the benefit of the
Guaranteed and Secured Parties a first priority perfected security interest in
substantially all personal property of such Subsidiary to the extent that Agent
determines in its reasonable discretion, that the cost of taking such action is
not excessive in relation to the value of the security to be afforded thereby,
all securing its Guaranteed Obligations, together with such incumbency
certificate, Organization Documents of such Subsidiary, good standing
certificates and opinions as Agent may reasonably request; provided that the
pledge of Equity Interests in a Foreign Subsidiary may be limited to Equity
Interests not in excess of 66% of the Equity Interests in such Foreign
Subsidiary if the effect of a pledge in excess of such amount would create
adverse Tax liabilities for American Vanguard and its Subsidiaries.

(c) Promptly upon any Foreign Subsidiary of American Vanguard (i) becoming a
Material Foreign Subsidiary or (ii) holding or acquiring Equity Interests in a
Designated Borrower or Material Subsidiary, cause such Foreign Subsidiary to
execute and deliver to Agent a Joinder to this Agreement pursuant to which such
Foreign Subsidiary joins in the Affiliate Guaranty to guarantee its Guaranteed
Obligations and the other applicable terms and conditions hereof and such other
Security Documents as shall be reasonably requested by Agent that are in form
and substance reasonably satisfactory to Agent granting to Agent for the benefit
of the Guaranteed and Secured Parties a first priority perfected security
interest in the Equity Interests in any such Designated Borrower or Material
Subsidiary and other assets of such Foreign Subsidiary to the extent that Agent
determines, in its reasonable discretion, that the cost of taking such action is
not excessive in relation to the value of the security to be afforded thereby,
all securing such Foreign Subsidiary’s Guaranteed Obligations together with such
incumbency certificate, Organization Documents of such Foreign Subsidiary, good
standing certificates and opinions as Agent may reasonably request.

(d) And to cause each other Loan Party to (i) defend the Collateral against all
claims and demands of all Persons at any time claiming the same or any interest
therein, (ii) comply with the requirements of all state and Federal laws in
order to grant to Agent and Lenders valid and perfected first

 

-70-



--------------------------------------------------------------------------------

priority security interests in the Collateral, with perfection, in the case of
any investment property, deposit account or letter of credit, being effected by
giving Agent control of such investment property or deposit account or letter of
credit, rather than by the filing of a Uniform Commercial Code (“UCC”) financing
statement with respect to such investment property, and (iii) do whatever Agent
may reasonably request, from time to time, to effect the purposes of this
Agreement and the other Loan Documents, including filing notices of liens, UCC
financing statements, fixture filings and amendments, renewals and continuations
thereof, cooperating with Agent’s representatives, keeping stock records,
obtaining waivers from landlords and mortgagees and from warehousemen and their
landlords and mortgagees, and paying claims which might, if unpaid, become a
Lien on the Collateral.

7.15 Approvals and Authorizations. Each Foreign Obligor shall, and the Company
shall cause each Foreign Obligor to, maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents, except where failure to do so could not reasonably be expected to
have a Material Adverse Effect.

7.16 Anti-Corruption Laws. American Vanguard will, and will cause each of its
Subsidiaries to, conduct its business in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions and maintain policies and
procedures designed to promote and achieve compliance with such laws.

ARTICLE VIII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder or under any other Loan Document shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, no Loan Party
shall nor shall any Loan Party permit any Subsidiary to, directly or indirectly:

8.01 Liens. Create, incur, assume or suffer to exist any Lien upon the
Collateral except Liens in favor of Agent for the benefit of the Guaranteed and
Secured Parties, or create, incur, assume or suffer to exist any Lien upon any
of its other property and assets except:

(a) Liens or charges for current taxes, assessments or other governmental
charges which are not delinquent or which remain payable without penalty, or the
validity of which are contested in good faith by appropriate proceedings upon
stay of execution of the enforcement thereof; provided that the relevant Loan
Party shall have set aside on its books and shall maintain adequate reserves for
the payment of same in conformity with GAAP;

(b) Liens, deposits or pledges made to secure statutory obligations, surety or
appeal bonds, or bonds for the release of attachments or for stay of execution,
or to secure the performance of bids, tenders, contracts (other than for the
payment of borrowed money), leases or for purposes of like general nature in the
ordinary course of the relevant Loan Party’s business;

(c) Purchase money security interests for property, conditional sale agreements,
or other title retention agreements securing Indebtedness permitted under
Section 8.02(f); provided, however, that no such security interest or agreement
shall extend to any property other than the property acquired in connection with
the grant of such security interest; and

(d) Other Liens securing Indebtedness permitted under Section 8.02(f).

8.02 Funded Debt. Create, incur, assume or suffer to exist, or otherwise become
or be liable, or cause any Subsidiary to create, incur, assume or suffer to
exist, or otherwise become or be liable, in respect of any Indebtedness except:

(a) The Obligations;

 

-71-



--------------------------------------------------------------------------------

(b) Indebtedness reflected in the financial statements referred to in
Section 6.01;

(c) Trade debt incurred in the ordinary course of business;

(d) Indebtedness (other than for borrowed money) secured by Liens permitted
under Sections 8.01(a) and (b) and other Indebtedness secured by Liens permitted
under Section 8.01 (c);

(e) Amounts Outstanding Under Product Acquisition Agreements in connection with
Permitted Acquisitions; and

(f) Other Indebtedness secured by Liens described in Sections 8.01(c) and (d) in
an aggregate amount of not more than $15,000,000.0025,000,000.00 at any time
outstanding.

8.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary of the Company may merge with (i) the Company; provided that
the Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that when any Wholly-Owned Subsidiary is merging
with another Subsidiary, the Wholly-Owned Subsidiary shall be the continuing or
surviving Person; provided further that when any Domestic Subsidiary is merging
with another Subsidiary, the Domestic Subsidiary shall be the continuing or
surviving Person; and provided further that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the surviving Person; and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that if the transferor in such a transaction is a Wholly-owned
Subsidiary, then the transferee must either be the Company or a Wholly-Owned
Subsidiary; provided further that if the transferor in such a transaction is a
Domestic Subsidiary, then the transferee must either be the Company or a
Domestic Wholly-Owned Subsidiary; and provided further that if the transferor of
such assets is a Guarantor, the transferee must either be the Company or a
Guarantor.

8.04 Acquisitions. Without the prior written consent of the Required Lenders,
make any Acquisitions other than Permitted Acquisitions.

8.05 Investments; Advances. Make or commit to make any Investment except:

(a) that the Guarantors and the Domestic Wholly-Owned Subsidiaries of the
Company may make loans and advances in the ordinary course of business to the
Company; provided that any promissory notes evidencing such intercompany loans
advances shall be pledged and delivered to Agent under the Security Documents;

(b) that the Company, the Guarantors and their Subsidiaries may establish and
make additional Investments in Domestic Wholly Owned Subsidiaries that are
Guarantors;

(c) that the Company, the Guarantors and their Subsidiaries may make Investments
in Cash Equivalents;

(d) that the Company, the Guarantors and their Subsidiaries may make loans and
advances in the ordinary course of business to their respective employees so
long as the aggregate principal amount thereof at any one time outstanding
(determined without regard to any write downs or write offs) shall not exceed
$500,000;

 

-72-



--------------------------------------------------------------------------------

(e) Permitted Acquisitions;

(f) Investments made after the Closing Date in Foreign Wholly-Owned Subsidiaries
(including, without limitation, the Guaranty by the Affiliate Domestic
Guarantors of Loans made by the Lenders to Designated Borrowers) in an aggregate
amount that, when aggregated with $20,000,000 in Investments made in the Dutch
Borrowers, does not exceed $70,000,000150,000,000; and

(g) Investments in Joint Ventures and other Investments made after the Closing
Date in an aggregate amount not to exceed $20,000,000.30,000,000.

8.06 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory and other assets in the ordinary course of
business as presently conducted;

(c) Dispositions of property by any Subsidiary to the Company or to a
Wholly-Owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Company or a Guarantor; and
provided further that if the transferor of such property is a Domestic
Subsidiary, the transferee thereof must either be the Company or a Domestic
Subsidiary; and

(d) Dispositions permitted by Section 8.03.

provided., however, that any Disposition pursuant to clauses (a) through
(d) shall be for fair market value.

8.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Loan
Parties and their Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

8.08 Financial Covenants.

(a) Permit the Consolidated Funded Debt Ratio as of the end of any fiscal
quarter, commencing March 31, 2015,2016, to exceed the ratio set forth below
opposite such fiscal quarter:3.25 to 1.00.

 

Fiscal quarter ending:

   Maximum Consolidated Funded Debt Ratio  

March 31, 2015 through December 31, 2015

     3.50 to 1.00  

March 31, 2016 and each fiscal quarter thereafter

     3.25 to 1.00  

(b) Permit the Consolidated Fixed Charge Coverage Ratio as of the last day of
any fiscal quarter to be less than 1.25 to 1.00.

(c) Permit the Modified Consolidated Current Ratio as of the end of any fiscal
quarter, commencing March 31, 2015, to be less than 1.20 to 1.00.

8.09 Capital Expenditures. Permit American Vanguard and its Subsidiaries, on a
consolidated basis, to make Capital Expenditures in any fiscal year in an
aggregate amount in excess of $30,000,000. If Capital Expenditures made in any
year are less than such sum, up to $10,000,000 of such difference may be carried
forward and used to permit Capital Expenditures under this Section in the
immediately succeeding fiscal year (but not any other) and any such amount
carried forward to the immediately succeeding fiscal year shall, be deemed to be
used only after using the amount of capital expendituresCapital Expenditures
permitted by this Section in such immediately succeeding fiscal year without
giving effect to such carried forward amount.

 

-73-



--------------------------------------------------------------------------------

8.10 Hedge Agreements. Except for Permitted Hedges, enter into any Other Hedging
Agreements.

8.11 Transactions with Affiliates; Creation of Subsidiaries.

(a) Enter into any transaction (including, without limitation, the purchase or
sale of any property or service) with, or make any payment or transfer to, any
Affiliate of the Company except in the ordinary course of business and pursuant
to the reasonable requirements of American Vanguard or a Loan Party’s business
and upon fair and reasonable terms no less favorable to such Loan Party than
would be obtainable in a comparable arms-length transaction;

(b) Establish, create, acquire or suffer to exist any Subsidiaries (except
Immaterial Subsidiaries) other than Domestic Wholly Owned Subsidiaries that are
Guarantors.

8.12 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that requires the grant of a Lien to
secure an obligation of any such Person if a Lien is granted to secure another
obligation of such Person or, in any material respect, (a) limits the ability
(i) of any Subsidiary to make Distributions to any Loan Party or to otherwise
transfer property to any Loan Party, (ii) of any Subsidiary to Guarantee the
Indebtedness of any other Loan Party or (iii) of any Loan Party or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person.

8.13 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

8.14 Changes in Fiscal Periods. Change the last day of the fiscal year of
American Vanguard from December 31 of each year, or change the last day of the
first three fiscal quarters of American Vanguard from March 31, June 30 and
September 30 of each year, respectively.

8.15 Sale Leasebacks. Become liable, directly or indirectly, with respect to any
lease, whether an operating lease or a Capital Lease, of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, (i) which any
Loan Party or Subsidiary has sold or transferred or is to sell or transfer to
any other Person or (ii) which any Loan Party or Subsidiary intends to use for
substantially the same purposes as any other property which has been or is to be
sold or transferred by such Loan Party or such Subsidiary to any other Person in
connection with such lease.

8.16 Distributions. Declare or make, directly or indirectly, any Distribution,
or incur any obligation (contingent or otherwise) to do so, or issue or sell any
Equity Interests or accept any capital contributions, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom: (a) each Subsidiary may make
Distributions to the Company and any Domestic Subsidiaries of the Company that
are Guarantors and any other Person that owns a direct Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made; (b) American
Vanguard may purchase, redeem or otherwise acquire its common Equity Interests
for an aggregate consideration in any single fiscal year not to exceed
$20,000,000 and for an aggregate consideration throughout the term of this
Agreement not to exceed $50,000,000; and (c) American Vanguard and its
Subsidiaries may declare cash dividends in any fiscal quarter and pay such cash
dividends in the subsequent fiscal quarter to its stockholders in an aggregate
amount that, when aggregated with cash dividends paid or payable during the
fiscal quarter in which such cash dividend is declared and cash dividends paid
during the two fiscal quarters

 

-74-



--------------------------------------------------------------------------------

prior to the quarter in which such declaration is made, does not exceed the
Consolidated Net Income of American Vanguard and its Subsidiaries for the four
fiscal quarters ending immediately prior to the fiscal quarter in which such
cash dividends are declared; provided, however, that cash dividends declared in
each of the fourth fiscal quarter of 2014 and the first fiscal quarter of 2015
(and payable in the first and second fiscal quarters of 2015, respectively)
shall not exceed the greater of (i) the amount otherwise provided in this
subsection (c) and (ii) the cash dividends paid in the fiscal quarter ending
September 30, 2014.

8.17 Center of Main Interest. Take any action that shall cause its center of
main interest to be situated outside of its jurisdiction of incorporation
without the prior written consent of the Agent.

8.18 Sanctions and Anti-Corruption Laws.

(a) Use the proceeds of any Credit Extension, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual,
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity participating in the transaction (whether
as Lender, arranger, Agent, L/C Issuer, Swing Line Lender or otherwise) of
Sanctions.

(b) Use the proceeds of any Credit Extension for any purpose which would breach
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010
and other similar anti-corruption legislation in other jurisdictions applicable
to American Vanguard or any of its Subsidiaries or their respective operations.

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an Event of
Default (each as “Event of Default”):

(a) Non-Payment: Any Borrower shall fail to pay any principal on the Loans or
any L/C Obligation when due or any Borrower or any other Loan Party shall fail
to pay within five (5) days of the date when due any other Obligation under the
Loan Documents; or

(b) Misrepresentations. Any representation or warranty made by any Borrower or
any other Loan Party in any Loan Document shall be inaccurate or incomplete in
any material respect on or as of the date made or deemed made; or

(c) Specific Covenants. Except as otherwise expressly permitted by this
Agreement, the Company or any other Loan Party shall fail to maintain its
corporate existence or shall default in the observance or performance of any
covenant or agreement contained in Section 7.04, Section 7.06(a) or Article VIII
or in any Security Documents; or

(d) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (c) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days following knowledge thereof by a Responsible
Officer of a Loan Party or notice thereof given to the Company by Agent; or

(e) Cross-Default. Any Loan Party or any of its Subsidiaries shall default in
any payment of principal of or interest or premium on any Indebtedness (other
than the Obligations under the Loan Documents), whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise, or any other event shall
occur, the effect of which is to permit Indebtedness in excess of the Threshold
Amount to be declared or otherwise to become due prior to its stated maturity;
or

 

-75-



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) ERISA. (1) Any Reportable Event or a Prohibited Transaction shall occur with
respect to any Plan; or (2) a notice of intent to terminate a Plan under section
4041 of ERISA shall be filed; or (3) a notice shall be received by the plan
administrator of a Plan that the PBGC has instituted proceedings to terminate a
Plan or appoint a trustee to administer a Plan; or (4) any other event or
condition shall exist which might, in the opinion of Agent, constitute grounds
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; or (5) any Loan Party or any ERISA Affiliate
shall withdraw from a Multiemployer Plan under circumstances which Agent
determines could have a Material Adverse Effect; or

(i) Judgments. One or more judgments or decrees for an aggregate amount in
excess of the Threshold Amount$10,000,000 shall be entered against any Loan
Party or any of their respective Subsidiaries and all such judgments or decrees
shall not have been vacated, discharged, stayed, satisfied or bonded pending
appeal within sixty (60) days from the entry thereof or in any event later than
five days prior to the date of any proposed sale thereunder; or

(j) Suspension of Business. Any Loan Party shall voluntarily suspend the
transaction of business for more than five days in any calendar year; or

(k) Guaranty. Any Guarantor shall fail to observe or comply with any term or
condition of its Affiliate Guaranty or Security Documents or shall attempt to
rescind or revoke its Affiliate Guaranty, with respect to future transactions or
otherwise; or

(l) Material Adverse Effect. An event shall occur that has a Material Adverse
Effect; or

(m) Invalidity of Loan Documents. Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases, in any material respect, to be in full force and effect; or
any Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document or any provision thereof; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof; or

(n) Collateral. Any of the Security Documents for any reason, except to the
extent permitted by the terms thereof, shall cease to create a valid and
perfected first priority Lien subject only to Permitted Liens in any of the
Collateral purported to be covered thereby.

(o) Change of Control. (i) Any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) shall acquire ownership,
directly or indirectly, beneficially and of record of Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and

 

-76-



--------------------------------------------------------------------------------

outstanding Equity Interests of American Vanguard, (ii) a majority of the seats
on the board of directors of American Vanguard shall be occupied by Persons who
were neither (x) nominated by the board of directors of American Vanguard nor
(y) appointed by directors so nominated, (iii) direct or indirect Control of
American Vanguard shall be acquired by any Person or group, (iv) American
Vanguard shall cease to own, directly or indirectly, beneficially and of record
all of the Equity Interests of the Borrowers and the Guarantors, (v) any of the
seats on the board of directors of any Borrower or any Guarantor shall be
occupied by Persons who were not nominated by American Vanguard or directors
nominated or appointed by directors of American Vanguard, or (vi) American
Vanguard shall cease to Control each of the Borrowers and Guarantors.

9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Loan Party;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof); and

(d) exercise on behalf of itself,. the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the Commitments of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of Agent
or any Lender.

9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations of a Borrower or Guaranteed Obligations
of a Guarantor shall be applied by Agent in the following order:

First, to payment of that portion of the Obligations or Guaranteed Obligations
of such Borrower or Guarantor constituting fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to Agent
(including fees and time charges for attorneys who may be employees of Agent)
and amounts payable under Article Ill) payable to Agent in its capacity as such;

Second, to payment of that portion of the Obligations or Guaranteed Obligations
of such Borrower or Guarantor constituting fees, indemnities and other amounts
(other than principal, interest and L/CLetter of Credit Fees) payable to Lenders
and the L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer (including fees and time charges for
attorneys who may be employees of any Lender or the L/C Issuer) and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

 

-77-



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations or Guaranteed Obligations
of such Borrower or Guarantor constituting accrued and unpaid L/CLetter of
Credit Fees and interest on the Loans, L/C Borrowings and other Obligations and
Guaranteed Obligations of such Borrower or Guarantor, ratably among Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations or Guaranteed Obligations
constituting unpaid principal of the Loans, L/C Borrowings, Cash Management
Obligations and Permitted Hedges ratably among Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit;

Sixth, to payment of any other Obligations or Guaranteed Obligations of such
Borrower or Guarantor; and

Last, the balance, if any, after all of the Obligations and Guaranteed
Obligations of such Borrower or Guarantor have been indefeasibly paid in full,
to the Company or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE X. AGENT

10.01 Appointment and Authorization of Agent.

(a) Each of the Lenders and the L/C issuerIssuer hereby irrevocably appoints
Bank of the West to act on its behalf as Agent hereunder and under the other
Loan Documents and authorizes Agent to take such actions on its behalf and to
exercise such powers as are delegated to Agent by the terms hereof and thereof,
together with such actions and powers as are reasonably incidental thereto.
Subject to Section 11.18, the provisions of this Article are solely for the
benefit of Agent, the Lenders and the L/C Issuer, and neither any Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) Agent shall also act as the “collateral agent” under the Loan Documents, and
each of the Lenders and the L/C Issuer hereby irrevocably appoints and
authorizes Agent to act as Agent of such Lender, the L/C Issuer and the other
Guaranteed and Secured Parties for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by Agent pursuant to
Section 10.05 or otherwise for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of Agent shall be
entitled to the benefits of all provisions of this Article IX and Article X, as
though such co-agents, subagents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto,

 

-78-



--------------------------------------------------------------------------------

10.02 Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with any Loan Party or any Subsidiary
or other Affiliate thereof as if such Person were not Agent hereunder and
without any duty to account therefor to Lenders.

10.03 Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Law; and shall
not, except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any American Vanguard or any of its Subsidiaries that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity. Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.02 and 10.01) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Agent shall be deemed not to
have knowledge of any Default unless and until written notice describing such
Default is given to Agent by a Lender or the L/C issuer. Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Agent.

10.04 Reliance by Agent. Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless Agent shall have received notice to the contrary
from such Lender or the L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. Agent may consult with legal counsel (who may
be counsel for the Company), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

-79-



--------------------------------------------------------------------------------

10.05 Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Agent. Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent

10.06 Resignation of Agent.

(a) Agent may at any time give notice of its resignation to Lenders, the L/C
Issuer and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of Lenders and the L/C
Issuer, appoint a successor Agent meeting the qualifications set forth above;
provided that if Agent shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then, such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section). If a resignation by the Agent becomes effective in
accordance with this Section 10.06, the parties hereto acknowledge and agree
that, for the purposes of any Security Document governed by Dutch law, any such
resignation by the Agent is not effective unless and until all rights and
obligations with respect to the Parallel Debt have been assumed by a successor
agent, Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Company to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the retiring Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Agent was acting as Agent.

Any resignation by Bank of the West as Agent pursuant to this Section shall also
constitute its resignation as L/C issuer and Swing Line Lender. The Company
shall have the right to appoint from among the Lenders a successor L/C Issuer
and Swing Line Lender as contemplated by Section 11.06(i) and Bank of the West
shall continue to have obligations and rights as set forth in said
Section 11.06(i).

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(c) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the Loan Documents (except that
in the case of any Liens in Collateral held by the Agent on behalf of the
Lenders, the Swing Line Lender and the L/C Issuer under any of the Loan

 

-80-



--------------------------------------------------------------------------------

Documents, the retiring or removed Agent shall continue to hold such liens in
such Collateral until such time as a successor Agent is appointed) and
(ii) except for any indemnity payments owed to the retiring or removed Agent,
all payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender, the Swing Line
Lender and the L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent (other than any rights indemnity payments owed to the
retiring or removed Agent), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as Agent.

10.07 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon Agent, the L/C
Issuer or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
Agent, the L/C Issuer or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
Lender or Affiliate thereof holding a title listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as Agent, a
Lender or the L/C Issuer hereunder. Further, such Lenders and Affiliates so
holding a title shall be entitled to the same rights, protections, waivers and
exculpations granted to Agent under this Article X and Section 11.04.

10.09 Agent May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Agent shall have made any demand on the
Company) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer,
Agent and the other Guaranteed and Secured Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of Lenders, the
L/C Issuer, Agent, the other Guaranteed and Secured Parties and their respective
agents and counsel and all other amounts due Lenders, the L/C Issuer and Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to Lenders, the
L/C Issuer and the other Guaranteed and Secured Parties, to pay to Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Agent and its agents and counsel, and any other

 

-81-



--------------------------------------------------------------------------------

amounts due Agent under Sections 2.09 and 11.04. Nothing contained herein shall
be deemed to authorize Agent to authorize or consent to or accept or adopt on
behalf of any Lender, the L/C Issuer or other Guaranteed and Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender, the L/C Issuer or any other Guaranteed
and Secured Party or to authorize Agent to vote in respect of the claim of any
Lender, the L/C Issuer or any other Guaranteed and Secured Party in any such
proceeding.

10.10 Guaranty Matters. Each Lender and the L/C Issuer hereby irrevocably
authorizes Agent, at its option and in its discretion; to release any Guarantor
from its obligations under the Guaranty if such Person ceases to be a Material
Subsidiary as a result of a transaction permitted hereunder. Upon request by
Agent at any time, each Lender and the L/C Issuer will confirm in writing
Agent’s authority to release any Guarantor from its obligations under its
Affiliate Guaranty pursuant to this Section 10.10.

10.11 Collateral Matters.

(a) Each Lender and the L/C Issuer hereby irrevocably authorizes and directs
Agent to enter into the Security Documents for the benefit of such Lender, the
L/C Issuer and the other Guaranteed and Secured Parties. Each Lender and the L/C
Issuer hereby agrees, and each holder of any Note by the acceptance thereof will
be deemed to agree, that, except as otherwise set forth in Section 11.01, any
action taken by the Required Lenders, in accordance with the provisions of this
Agreement or the Security Documents, and the exercise by the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of
Lenders, the L/C Issuer and the other Guaranteed and Secured PattiesParties.
Agent is hereby authorized (but not obligated) on behalf of all of Lenders, the
L/C Issuer and the other Guaranteed and Secured Parties, without the necessity
of any notice to or further consent from any Lender, the L/C Issuer or any other
Guaranteed and Secured Party from time to time prior to, an Event of Default, to
take any action with respect to any Collateral or Security Documents which may
be necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to the Security Documents.

(b) Each Lender and the L/C issuer hereby irrevocably authorize Agent, at its
option and in its discretion,

(i) to release any Lien on any property granted to or held by Agent under any
Loan Document (A) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit, (B) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, (C) subject to Section 11.01, if approved, authorized
or ratified in writing by the Required Lenders, or (D) in connection with any
foreclosure sale or other disposition of Collateral after the occurrence of an
Event of Default; and

(ii) to subordinate any Lien on any property granted to or held by Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by this Agreement or any other Loan Document

Upon request by Agent at any time, each Lender and the L/C Issuer will confirm
in writing Agent’s authority to release or subordinate its interest in
particular types or items of Collateral pursuant to this Section 10.11.

(c) Subject to (b) above, Agent shall (and is hereby irrevocably authorized by
each Lender and the L/C Issuer) to execute such documents as may be necessary to
evidence the release or subordination of the Liens granted to Agent for the
benefit of Agent and Lenders, the L/C Issuer and the other Guaranteed and
Secured Parties herein or pursuant hereto upon the applicable Collateral;
provided that (i) Agent shall not be required to execute any such document on
terms which, in Agent’s opinion, would expose Agent to or create any liability
or entail any consequence other than the release or subordination of such Liens
without recourse or warranty and (ii) such release or subordination shall not in
any manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of any Borrower or any other Loan Party in respect of) all interests
retained by any Borrower or any other Loan Party, including the proceeds of the
sale, all of which shall continue to constitute part of the Collateral. In the
event of any sale or transfer of Collateral, or any foreclosure with respect to
any of the Collateral, Agent shall be authorized to deduct all expenses
reasonably incurred by Agent from the proceeds of any such sale, transfer or
foreclosure.

 

-82-



--------------------------------------------------------------------------------

(d) Agent shall have no obligation whatsoever to any Lender, the L/C Issuer,
any. Guaranteed and Secured Party or any other Person to assure that the
Collateral exists or is owned by any Borrower or any, other Loan Party or is
cared for, protected or insured or that the Liens granted to Agent herein or in
any of the Security Documents or pursuant hereto or thereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Agent in this
Section 10.11 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, Agent may act in any manner it may deem appropriate, in its sole
discretion, given Agent’s own interest in the Collateral as one of Lenders and
that Agent shall have no duty or liability whatsoever to Lenders, the L/C Issuer
or the other Guaranteed and Secured Parties.

(e) Each Lender and the L/C Issuer hereby appoints each other Lender as agent
for the purpose of perfecting Lender’s the L/C Issuer’s and the other Guaranteed
and Secured Parties’ security interest in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession. Should any Lender or
the L/C Issuer (other than Agent) obtain possession of any such Collateral, such
Lender or the L/C Issuer shall notify Agent thereof, and, promptly upon Agent’s
request therefor shall deliver such Collateral to Agent or in accordance with
Agent’s instructions.

10.12 Parallel Debt.

(a) For the purpose of ensuring the validity and enforceability of the rights of
pledge to be created pursuant to Security Documents governed by Dutch law, and
without in any way increasing the obligations of the Loan Parties under this
Agreement, each Loan Party hereby irrevocably and unconditionally undertakes to
pay to the Agent an amount equal to the aggregate amount due from time to time
by that Loan Party in respect of its Corresponding Obligations. The payment
undertaking of each Loan Party under this Section 10.12 is to be referred to as
its “Parallel Debt”.

(b) The Parallel Debt of each Loan Party will be payable in the currency or
currencies of the Corresponding Obligations and will become due and payable
immediately as and when and to the extent one or more of its Corresponding
Obligations become due and payable. An Event of Default in respect of the
relevant Corresponding Obligations shall constitute a default (verzuim) within
the meaning of section 3:248 Dutch Civil Code with respect to the Parallel Debt
without any notice being required.

(c) Each of the Loan Parties and the Agent hereby acknowledge that:

(i) the Parallel Debt of a Loan Party constitutes an undertaking, obligation and
liability to the Agent which is separate and independent from, and without
prejudice to, the Corresponding Obligations of that Loan Party; and

(ii) the Parallel Debt of a Loan Party represents the Agent’s own separate and
independent claim to receive payment of that Parallel Debt from that Loan party,

(iii) it being understood, in each case, that the amount which may become
payable by that Loan Party as its Parallel Debt shall never exceed the total of
the amounts which are payable under or in connection with the Corresponding
Obligations of such Loan Party.

(d) The Agent hereby confirms and accepts that to the extent the Agent
irrevocably receives any amount in payment of the Parallel Debt of a Loan Party,
the Agent shall distribute that amount in accordance with Section 9.03 of this
Agreement. The Parties agree and confirm that upon irrevocable

 

-83-



--------------------------------------------------------------------------------

receipt by the Agent of any amount in payment of the Parallel Debt of a Loan
Party (a “Received Amount”), the Corresponding Obligations of that Loan Party
shall be reduced by amounts totaling an amount (a “Deductible Amount”) equal to
the Received Amount in the manner as if the Deductible Amount were received by
the Guaranteed and Secured Parties as a payment of the Corresponding Obligations
owed by that Loan Party on the date of receipt by the Agent of the Received
Amount.

(e) For the purpose of this Section 10.12 the Agent acts in its own name and on
behalf of itself and not as agent or representative of any Guaranteed and
Secured Party.

ARTICLE XI. MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 5.01(a) without the written consent
of each Lender;

(b) extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to the proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the Company
to pay interest or L/C Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

(e) change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(h) release any Guarantor from its Affiliate Guaranty or release the Liens on
all or substantially all of the Collateral in any transaction or series of
related transactions except in accordance with the terms of any Loan Document,
without the written consent of each Lender;

 

-84-



--------------------------------------------------------------------------------

and; provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Agent in
addition to the Lenders required above, affect the rights or duties of Agent
under this Agreement or any other Loan Document); and (iii) the Agent Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitments of such Lender may not
be increased or extended without the consent of such Lender.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Agent, the L/C Issuer or the Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.02;

(ii) if to the Company, to the address, telecopier number, electronic mail
address or telephone number specified for the Company on Schedule 11.02; and

(iii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b),

(b) Electronic Communication. Notices and other communications to Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Agent; provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable has notified Agent that it is incapable of
receiving notices under such Article by electronic communication. Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications. Unless Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or Intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Internet. In no event shall Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of a Loan Party’s or Agent’s transmission of Borrower Materials
through the Internet, except to the

 

-85-



--------------------------------------------------------------------------------

extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the L/C Issuer, the Swing
Line Lender and each Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto, Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, Agent, the L/C Issuer and the Swing Line Lender. In addition, each
Lender agrees to notify Agent from time to time to ensure that Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

(e) Reliance by Agent, L/C Issuer and Lenders. Agent, the L/C Issuer, the Swing
Line Lender and Lenders shall be entitled to reasonably rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Loan Party. All
telephonic notices to and other telephonic communications with Agent may be
recorded by Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 9.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04 Expenses; indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for Agent), in connection with the
syndication of the credit facilities provided for herein, the

 

-86-



--------------------------------------------------------------------------------

preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by Agent, any Lender or the L/C Issuer (including the reasonable fees, charges
and disbursements of any counsel for Agent, any Lender or the L/C Issuer), and
shall pay all reasonable fees and time charges for attorneys who may be
employees of Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify Agent (and any
sub-agent thereof), each Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each lndemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all reasonable fees and time
charges and disbursements for attorneys who may be employees of any lndemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby, or, in the case of Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any Subsidiaries, or
any Environmental Liability related in any way to any Loan Party or any
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such lndemnitee or (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason fail
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Agent (or any sub-agent thereof), the L/C Issuer,
the Swing Line Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to Agent (or any such sub-agent), the L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage for all
Loans (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Agent (or any
such sub-agent), the L/C Issuer the Swing Line Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for Agent (or any
such sub-agent), the VCL/C Issuer or the Swing Line Lender in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d) and Section 11.08. The Lenders
shall have no obligation under this Section 11.04(c) if the unpaid amount owing
to the Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line Lender
or any Related Party of any of the foregoing resulted from the gross negligence
or willful misconduct of such Person as determined by a court of competent
jurisdiction by final and non-appealable judgment.

 

-87-



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and hereby waivewaives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and
nonappealablenon-appealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
Agent or the L/C Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to Agent, the L/C Issuer, the Swing Line Lender or any
Lender, or Agent, the L/C Issuer, the Swing Line Lender or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, the L/C Issuer, the Swing Line Lender or such Lender in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender,
the L/C Issuer and the Swing Line Lender severally agrees to pay to Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders, the L/C Issuer and the
Swing Line Lender under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Agent, the L/C Issuer, the Swing Line Lender and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Agent, the L/C Issuer, the
Swing Line Lender and the Lenders, and as contemplated by Section 11.18) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

-88-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts

(A) without regard to the minimum assignment amount required by clause
(B) below, (i) a Lender may assign the entire remaining amount of its Commitment
and Loans and (ii) a Lender may assign any amount of its Commitment and Loans to
any Affiliate of such Lender; , provided that, any Loans extended assignment or
transfer to or assumption by any Person of Commitments or Loans with respect to
a Dutch Borrower canshall only be assigned (i) if the assignee will acquire a
Loan of at least EUR 100,000 (or its equivalent in another currency) or such
assignee otherwise qualifies as a PMPpermitted if such Person is a Non-Publc
Lender; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of Agent and, so long as no Event of Default
has occurred and is continuing, the Company otherwise consents (each such
consent not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to Committed Loans, L/C
Obligations, Swing Line Loans and Commitments assigned, except that this clause
(ii) shall not apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender or Approved Fund of a Lender;

(B) the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender or an Affiliate or Approved Fund of such Lender with respect to such
Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Agent and the Company an Assignment and Assumption, together with a
processing and recordation fee payable to Agent equal to $3,000; provided,
however, that Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Agent and the Company an Administrative Questionnaire.

 

-89-



--------------------------------------------------------------------------------

(v) No Assignment to Company. No such assignment shall be made to the Company or
any of the Company’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment Resulting in Additional Indemnified Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the relevant
Borrowers without the imposition of any additional Indemnified Taxes.

Subject to acceptance and recording thereof by Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by and a copy provided
to the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Loan Party or Agent, sell participations to any Person (other
than a natural person or any Loan Party’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties,
Agent, the L/C Issuer and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. Subject to subsection
(e) of this Section, each Loan Party agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each

 

-90-



--------------------------------------------------------------------------------

Lender that sells a participation shall, acting solely for this purpose as an
agent of the Company, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans and the other obligations under the
Loan Documents (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Deemed Consent of the Company. If the consent of the Company to an
assignment to an Eligible Assignee is required hereunder (including a consent to
an assignment which does not meet the minimum assignment threshold specified in
Section 11.06(b)(i)(B)), the Company shall be deemed to have given its consent
five Business Days after the date notice thereof has been delivered to the
Company by the assigning Lender (through Agent) unless such consent is expressly
refused by the Company prior to such fifth Business Day.

(i) Resignation as L/C Issuer or Swing Line lender Lender. Notwithstanding
anything to the contrary contained herein, if at any time Bank of the West
assigns all of its Commitments and Loans pursuant to subsection (b) above, Bank
of the West may, upon 30 days’ notice to the Company and the Lenders, resign as
L/C Issuer and/or resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer and/or Swing Line Lender, the Company shall appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of the West as L/C Issuer or Swing Line
Lender. If Bank of the West resigns as L/C issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Alternate Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
the West resigns as Swing Line Lender, its shall retain all of the rights of a
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, (including
the right to require the Lenders to make Alternate Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(d)).
Upon the appointment of a successor L/C Issuer or Swing Line Loan, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of the West to
effectively assume the obligations of Bank of the West with respect to such
Letters of Credit.

 

-91-



--------------------------------------------------------------------------------

11.07 Treatment of Certain Information; Confidentiality. Each of Agent, Lenders
and the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (but, subject to and in accordance with its ordinary and
customary procedures and otherwise applicable Law, each Lender agrees to give
the Company prior written notice thereof), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to Agent, any Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company. For purposes of this Section, “Information” means all information
received from any Loan Party or any Subsidiary relating to any Loan Party or any
Subsidiary or any of their respective businesses, other than any such
information that is available to Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning any Loan Party or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

11.08 Right of Setoff. If an uncured Event of Default shall have occurred and be
continuing, Agent, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by Agent, such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to Agent, such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of Agent, such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Agent, each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that Agent, such Lender, the L/C
Issuer or their respective Affiliates may have. Agent, each Lender and the L/C
Issuer agrees to notify the Company and Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application, and, without the prior written consent
of Agent, no setoff shall be made so long as any Obligations are secured
directly or indirectly by real property.

 

-92-



--------------------------------------------------------------------------------

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
5.01, this Agreement shall become effective when it shall have been executed by
Agent and when Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopyor any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to
Agent the assignment fee specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

 

-93-



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) any Loans extended to a Dutch Borrower can only be assigned (i) if the
assignee will acquire a Loan of at least EUR 100,000 (or its equivalent in
another currency) or such assignee otherwise qualifies as a PMP; and

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc. (a) Governing Law. Subject to subsection
(e) below, this Agreement shall be governed by, and construed in accordance
with, the law of the state of California.

(b) Submission to Jurisdiction. The Company and each other Loan Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the state of California sitting in
Los Angeles County and of the United States District Court of the Central
District of California, and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such state court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that Agent, any
Lender or the L/C Issuer may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Company or any
other Loan Party or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Company and each other Loan Party irrevocably and
unconditionally waives to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of any inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

(e) Governing law with respect to powers of attorney. If a Dutch Borrower is
represented by an attorney in connection with the signing and/or execution of
this Agreement (including by way of accession to this Agreement) or any other
agreement, deed or document referred to in or made pursuant to this Agreement,
it is hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence and extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO

 

-94-



--------------------------------------------------------------------------------

THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision; provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 11.04, the Company shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

11.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Company and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or *of any other Loan Document)
are an arm’s-length commercial transaction between the Company, each other Loan
Party and their respective. Affiliates, on the one hand, and Agent, on the other
hand, and the Company and each other Loan Party are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, Agent is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Company, any other Loan Party or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) Agent has not
assumed and will not assume an advisory, agency or fiduciary responsibility in
favor of the Company or any other Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether Agent has advised or is currently
advising the Company, any other Loan Party or any of their respective Affiliates
on other matters) and Agent has no obligation to the Company, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) Agent and its Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, the other Loan Parties and their respective Affiliates, and Agent has
no obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) Agent has not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Company and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each of the Company and the
other Loan Parties hereby waives and releases, to the fullest extent permitted
by law, any claims that it may have against Agent with respect to any breach or
alleged breach of agency or fiduciary duty.

11.18 Electronic Execution of Assignments and Certain Other Documents. The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by Agent, or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature, physical delivery thereof or the use of a paper-based

 

-95-



--------------------------------------------------------------------------------

recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the California Electronic Signatures and Records Act, or
any other similar state laws based on the Uniform Electronic Transactions Act;
provided that notwithstanding anything contained herein to the contrary Agent is
under no obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of
Agent, any electronic signature shall be promptly followed by such manually
executed counterpart.

11.19 11.18 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and Agent (for Itselfitself and not on behalf of
any Lender) hereby notifies Loan Parties that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies such Loan PartyAmerican Vanguard and its
Subsidiaries, which information includes the name and address of such Loan
Party, address and tax identification numbers of American Vanguard and its
Subsidiaries and other information that will allow such Lender or Agent, as
applicable, to identify such Loan Party in accordance with theAmerican Vanguard
and its Subsidiaries in accordance with the Patriot Act. Each Loan Party shall,
promptly following a request by Agent or any Lender, provide all documentation
and other information that Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

11.20 11.19 Cash Management Providers, Etc. Each Cash Management Provider and
Permitted Hedge Provider shall be deemed a third party beneficiary hereof and of
the provisions of the other Loan Documents solely for purposes of any reference
in a Loan Document to the parties for whom Agent is acting. Agent hereby agrees
to act as agent for such Cash Management Providers and Permitted Hedge Providers
and, by virtue of entering into a Cash Management Agreement or Permitted Hedge
Agreement, the applicable Cash Management Provider or Permitted Hedge Provider
shall be automatically deemed to have appointed Agent as its agent and to have
accepted the benefits of the Loan Documents. It is understood and agreed that
the rights and benefits of each Cash Management Provider and Permitted Hedge
Provider under the Loan Documents consist exclusively of each such Cash
Management Provider and Permitted Hedge Provider being a beneficiary of the
security interests in the Collateral and the Guaranty granted by the Loan
Documents to Agent and the right to share in payments and collections out of the
proceeds thereof as more fully set forth in the Loan Documents. In connection
with any payments from the proceeds of Collateral and the Guaranty, Agent shall
be entitled to assume no amounts are due or owing to any Cash Management
Provider or Permitted Hedge Provider unless the relevant Cash Management
Provider or Permitted Hedge Provider has provided a written certification
(setting forth a reasonably detailed calculation) to Agent as to the amounts
that are due and owing to it and such written certification is received by Agent
a reasonable period of time prior to the making of such payments. Agent shall
have no obligation to calculate the amount due and payable with respect to any
Cash Management Provider and Permitted Hedge Provider, but may rely upon the
written certification of the amount due and payable from the relevant Cash
Management Provider and Permitted Hedge Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Cash Management Provider or Permitted Hedge Provider is the
amount last certified to Agent by such Cash Management Provider or Permitted
Hedge Provider as being due and payable (less any payments made to such Cash
Management Provider or Permitted Hedge Provider on account thereof). In absence
of any certification, Agent shall be entitled to assume that no amount is due
and payable to the relevant Cash Management Provider or Permitted Hedge
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Cash Management Obligations or
Permitted Hedge Obligations shall have any voting or approval rights hereunder
(or be deemed a Lender) solely by virtue of its status as the provider or holder
of such obligations, nor shall the consent of any such provider or holder be
required (other than in their capacities as Agent or Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the Guaranty, including
the release of Collateral or Guarantors. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, no provider or holder of
any Cash Management Obligations or Permitted Hedge Obligations (other than in
their capacities as Agent or Lenders, to the extent applicable) has any
individual right to enforce the Guaranty or bring any remedies with respect to
any Liens on Collateral granted pursuant to the Loan Documents.

 

-96-



--------------------------------------------------------------------------------

11.21 11.20 Amendment and Restatement. By execution of this Agreement, the
Company and each of the other Loan Parties acknowledging below agrees that:
(a) the Existing Credit Agreement is incorporated herein by reference, and shall
continue to be in full force and effect except as expressly modified hereby;
(b) all Loan Documents, as defined in the Existing Credit Agreement, with or
relating to the Company or any Guarantor, including, without limitation, those
documents listed on Schedule 11.20 are incorporated by reference into the Loan
Documents and shall continue to be Loan Documents hereunder and in full force
and effect, except to the extent expressly modified hereby; (c) except to the
extent expressly modified as provided above, it reaffirms and ratifies all of
its agreements in the Existing Credit Agreement and Loan Documents, as defined
in the Existing Credit Agreement (the “Existing Loan Documents”); (d) each
reference in the Existing Loan Documents, and any terms defined in the Existing
Loan Documents by reference to terms in the Existing Credit Agreement, shall be
deemed to be references to this Agreement and the terms defined in this
Agreement; (e) Agent is authorized in its own name or in the name of the Company
and other Loan Parties, in Agent’s discretion and from time to time, to make
such notations on or modifications to the Existing Loan Documents to reflect the
intentions of the parties as expressed herein; and (f) to the extent necessary
or desirable to give effect to the intent of the parties under this Agreement
and any Existing Loan Documents (including, without limitation, any Security
Document included therein), this Agreement and the other Loan Documents shall
construed as an amendment to the Existing Credit Agreement and other Existing
Loan Documents, it being the intent of the parties that, without further action,
collateral security in which Agent and/or Lenders were granted a Lien under any
Existing Loan Documents shall continue secure the relevant obligations of the
Loan Parties under this Agreement and the other Loan Documents.

11.22 11.21 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Agent could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of each Loan Party in respect of
any such sum due from it to Agent or any Lender hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, Agent or such Lender, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to Agent or any Lender from any Loan Party in
the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to Agent or any Lender in such
currency, Agent or such Lender, as the case may be, agrees to return the amount
of any excess to such Loan Party (or to any other Person who may be entitled
thereto under applicable law).

11.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

-97-



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; and

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

-98-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.